Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 1

AMENDMENT NO. 1 dated as of November 3, 2008 among SPRINT NEXTEL CORPORATION
(“Sprint Nextel”), NEXTEL COMMUNICATIONS, INC. (“NCI”), SPRINT CAPITAL
CORPORATION (“Sprint Capital” and, each of Sprint Nextel, NCI and Sprint
Capital, a “Borrower” and, collectively, the “Borrowers”), the SUBSIDIARY
GUARANTORS referred to on the signature pages hereto (individually, a
“Subsidiary Guarantor” and, collectively, the “Subsidiary Guarantors”; and
together with the Borrowers, individually, an “Obligor” and, collectively, the
“Obligors”), the LENDERS executing this Amendment No. 1 on the signature pages
hereto and JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders
(in such capacity, together with its successors in such capacity, the
“Administrative Agent”).

The Borrowers, the Lenders parties thereto (including the Lenders executing this
Amendment No. 1 on the signature pages hereto) and the Administrative Agent are
parties to a Credit Agreement dated as of December 19, 2005 (the “Credit
Agreement”). The Borrowers have requested that the Lenders agree to certain
amendments to the Credit Agreement, and, accordingly, the parties hereto hereby
agree as follows:

Section 1. Definitions. Except as otherwise defined in this Amendment No. 1,
terms defined in the Credit Agreement are used herein as defined therein.

Section 2. Amendments. Subject to the satisfaction of the conditions precedent
specified in Section 4 below, the Credit Agreement shall be amended as follows:

2.01. References Generally. References in the Credit Agreement (including
references to the Credit Agreement as amended hereby) to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein” and “hereof”) shall
be deemed to be references to the Credit Agreement as amended hereby.

2.02. Amended Language. The Credit Agreement is hereby amended to delete the
bold, stricken text (indicated textually in the same manner as the following
example: stricken text) and to add the bold, double-underlined text (indicated
textually in the same manner as the following example: double-underlined text)
as set forth in the pages of the Credit Agreement attached as Exhibit A hereto.

Section 3. Representations and Warranties. Each Borrower represents and warrants
to the Lenders and the Administrative Agent, as to itself and each of its
subsidiaries, that (a) the representations and warranties set forth in
Article III of the Credit Agreement (after giving effect to the amendments
contemplated herein to be effective on the Amendment Effective Date), other than
the representations and warranties set forth in Sections 3.04(b) and 3.06(a),
and in each of the other Loan Documents are true and correct in all material
respects on and as of the date hereof with the same force and effect as if made
on and as of the date hereof (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date) and (b) no Default or Event of Default has occurred and is continuing.

Section 4. Conditions Precedent. The amendments to the Credit Agreement set
forth in Section 2 above shall become effective as of the date (the “Amendment
Effective Date”) upon which each of the following conditions precedent shall be
satisfied:

4.01. Execution. The Administrative Agent shall have received counterparts of
this Amendment No. 1 executed by the Borrowers, the Subsidiary Guarantors and
the Lenders parties to the Credit Agreement constituting the Required Lenders.



--------------------------------------------------------------------------------

- 2 -

 

4.02. Amendment Fee. The Administrative Agent shall have received for the
account of each Lender that, not later than 5:00 p.m. New York City time on
October 31, 2008 (the “Final Consent Time”), shall have executed a counterpart
of this Amendment No. 1 and delivered the same to the Administrative Agent, an
amendment fee in an amount equal to 0.25% of such Lender’s Revolving Credit
Commitment (determined at the Final Consent Time as if the Amendment Effective
Date shall have occurred at the Final Consent Time).

4.03. Opinion of Counsel to the Obligors. The Administrative Agent (or Special
Counsel) shall have received favorable written opinions, addressed to the
Administrative Agent and the Lenders and dated the Amendment Effective Date, of
(i) Skadden, Arps, Slate, Meagher & Flom LLP, as special counsel to the Loan
Parties, (ii) Polsinelli Shalton Flanigan Suelthaus PC, as Kansas counsel to the
Loan Parties, and (iii) in-house legal counsel of Sprint Nextel, all in form and
substance reasonably satisfactory to the Administrative Agent and covering such
matters as the Administrative Agent shall reasonably request (and Sprint Nextel
hereby requests such counsel to deliver such opinions).

4.04. Opinion of Special Counsel. The Administrative Agent shall have received a
favorable written opinion, addressed to the Administrative Agent and the Lenders
and dated the Amendment Effective Date, of Special Counsel (and the
Administrative Agent hereby requests Special Counsel to deliver such opinion).

4.05. Corporate Matters. The Administrative Agent (or Special Counsel) shall
have received such documents and certificates as the Administrative Agent or
Special Counsel may reasonably request relating to the organization, existence
and good standing of each Obligor and the authorization of the Transactions, all
in form and substance reasonably satisfactory to the Administrative Agent.

4.06. Officer’s Certificate. The Administrative Agent (or Special Counsel) shall
have received a certificate, dated the Amendment Effective Date and signed by
the President, a Vice President or a Financial Officer of Sprint Nextel, in
respect of the matters set forth in Section 3 above, in form and substance
reasonably satisfactory to the Administrative Agent.

4.07. Subordination Agreement. The Administrative Agent shall have received the
Subordination Agreement, duly executed and delivered by Sprint Nextel and each
of its Subsidiaries (excluding, for the avoidance of doubt, the Sprint/Clearwire
Subsidiaries).

4.08. Reduction of Revolving Credit Loans. The Borrowers shall have reduced the
outstanding principal amount of the Revolving Credit Loans to not more than
$1,000,000,000 in the aggregate.

4.09. Payment of Fees. The Administrative Agent shall have received evidence
satisfactory to it of payment (or irrevocable instructions for payment) of all
fees and other amounts due and payable on or prior to the Amendment Effective
Date, including, to the extent invoiced, payment of the fees and expenses of
Milbank, Tweed, Hadley & McCloy LLP and reimbursement or payment of all other
out-of-pocket expenses required to be reimbursed or paid by the Borrowers
hereunder.

4.10. EDC Amendment. The Administrative Agent shall have received evidence
satisfactory to it that the EDC Credit Agreement has been amended to permit the
Transactions contemplated herein.

 

Amendment No. 1



--------------------------------------------------------------------------------

- 3 -

 

4.11. Other Documents. The Administrative Agent (or Special Counsel) shall have
received such other documents as the Administrative Agent or Special Counsel may
reasonably request.

Section 5. Guarantee. As of the date hereof, each Subsidiary Guarantor hereby
agrees that it shall become a “Subsidiary Guarantor” under and for all purposes
of the Credit Agreement and will be bound by all terms, conditions and duties
applicable to a Subsidiary Guarantor under the Credit Agreement and the other
Loan Documents, and, without limiting the generality of the foregoing and in
furtherance thereof, each Subsidiary Guarantor hereby:

(a) unconditionally jointly and severally guarantees, as primary obligor and not
merely as surety, to each of the Guaranteed Parties and their respective
successors and assigns the prompt performance and payment in full when due
(whether at stated maturity, by acceleration or otherwise) of the Obligations in
the manner and to the extent as is provided in Section 9.15 of the Credit
Agreement; and

(b) agrees to be bound by all covenants, agreements and obligations of a
Subsidiary Guarantor pursuant to the Credit Agreement and all other Loan
Documents to which it is or becomes a party.

Section 6. Governing Law; Jurisdiction; Consent to Service of Process; Waiver of
Jury Trial.

6.01. Governing Law. This Amendment No. 1 shall be construed in accordance with
and governed by the law of the State of New York.

6.02. Submission to Jurisdiction. Each Obligor hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Amendment No. 1, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court (or, to the
extent permitted by law, in such Federal court). Each Obligor agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Amendment No. 1 shall affect any right that the
Administrative Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Amendment No. 1 against any Obligor or
its properties in the courts of any jurisdiction.

6.03. Waiver of Venue. Each Obligor hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Amendment No. 1 in any
court referred to in Section 6.02. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

6.04. Service of Process. Each party to this Amendment No. 1 irrevocably
consents to service of process in the manner provided for notices in
Section 9.01 of the Credit Agreement. Nothing in this Amendment No. 1 will
affect the right of any party to this Amendment No. 1 to serve process in any
other manner permitted by law.

 

Amendment No. 1



--------------------------------------------------------------------------------

- 4 -

 

6.05. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AMENDMENT NO. 1 OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT NO. 1 BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.05.

Section 7. Miscellaneous. Except as herein provided, the Credit Agreement shall
remain unchanged and in full force and effect. This Amendment No. 1 is a Loan
Document for all purposes of the Credit Agreement. This Amendment No. 1 may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same amendatory instrument, and any of the parties hereto
may execute this Amendment No. 1 by signing any such counterpart. Delivery of a
counterpart by electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.

 

Amendment No. 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed and delivered as of the day and year first above written.

 

SPRINT NEXTEL CORPORATION By:  

/s/ Greg D. Block

Name:   Greg D. Block Title:   Vice President and Treasurer NEXTEL
COMMUNICATIONS, INC. By:  

/s/ Greg D. Block

Name:   Greg D. Block Title:   Vice President and Treasurer SPRINT CAPITAL
CORPORATION By:  

/s/ Greg D. Block

Name:   Greg D. Block Title:   Vice President and Treasurer

 

Amendment No. 1



--------------------------------------------------------------------------------

[SUBSIDIARY GUARANTORS] By:  

 

Name:   Title:  

 

Amendment No. 1



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,     as Administrative Agent and as Lender By:  

/s/ Tina L. Ruyter

Name:   Tina L. Ruyter Title:   Vice President CITIBANK, N.A. By:  

/s/ Maureen Maroney

Name:   Maureen Maroney Title:   Authorized Signatory Barclays Bank PLC By:  

/s/ Nicholas Bell

Name:   Nicholas Bell Title:   Director Wachovia Bank, N.A. By:  

/s/ Scott Suddreth

Name:   Scott Suddreth Title:   Vice President The Royal Bank of Scotland By:  

/s/ Andrew Wynn

Name:   Andrew Wynn Title:   Managing Director The Bank of Tokyo-Mitsubishi UFJ,
LTD.     New York Branch By:  

/s/ Lillian Kim

Name:   Lillian Kim Title:   Authorized Signatory Bank of America, N.A. By:  

/s/ Jay D. Marquis

Name:   Jay D. Marquis Title:   Vice President Sumitomo Mitsui Banking
Corporation By:  

/s/ Yoshihiro Hyakutome

Name:   Yoshihiro Hyakutome Title:   General Manager Mizuho Corporate Bank, Ltd.
By:  

/s/ Raymond Ventura

Name:   Raymond Ventura Title:   Deputy General Manager Commerzbank AG, New York
and Grand Cayman Branches By:  

/s/ G. Rod McWalters

Name:   G. Rod McWalters Title:   Senior Vice President By:  

/s/ Douglas I. Glickman

Name:   Douglas I. Glickman Title:   First Vice President

 

Amendment No. 1



--------------------------------------------------------------------------------

Deutsche Bank AG New York Branch By:  

/s/ Andreas Neumeier

Name:   Andreas Neumeier Title:   Managing Director By:  

/s/ Yvonne Tilden

Name:   Yvonne Tilden Title:   Director William Street Credit Corporation By:  

/s/ Mark Walton

Name:   Mark Walton Title:   Assistant Vice President Goldman Sachs Credit
Partners, L.P. By:  

/s/ Andrew Caditz

Name:   Andrew Caditz Title:   Authorized Signatory Societe Generale By:  

/s/ Elaine Khalil

Name:   Elaine Khalil Title:   Managing Director Union Bank of California, N.A.
By:  

/s/ Pierre Bury

Name:   Pierre Bury Title:   Vice President The Bank of Nova Scotia By:  

/s/ Brenda S. Insull

Name:   Brenda S. Insull Title:   Authorized Signatory The Bank of New York
Mellon By:  

/s/ Paul F. Noel

Name:   Paul F. Noel Title:   Senior Vice President KeyBank National Association
By:  

/s/ David A. Wild

Name:   David A. Wild Title:   Vice President U.S. Bank National Association By:
 

/s/ John T. Pearson

Name:   John T. Pearson Title:   Vice President Fifth Third Bank By:  

/s/ Randolph J. Stierer

Name:   Randolph J. Stierer Title:   Vice President The Northern Trust Company
By:  

/s/ Lisa McDermott

Name:   Lisa McDermott Title:   Vice President Wells Fargo Bank NA By:  

/s/ Eric Frandson

Name:   Eric Frandson Title:   Vice President Bank HaPoaLim By:  

/s/ Charles McLaughlin

Name:   Charles McLaughlin Title:   Senior Vice President By:  

/s/ James P. Surless

Name:   James P. Surless Title:   Vice President Banco Bilbao Vizcaya Argentaria
S.A. By:  

/s/ Sandy Salgado

Name:   Sandy Salgado Title:   Managing Director By:  

/s/ Miguel Lara

Name:   Miguel Lara Title:   Managing Director UMB Bank, N.A. By:  

/s/ David A. Proffitt

Name:   David A. Proffitt Title:   Senior Vice President

 

Amendment No. 1



--------------------------------------------------------------------------------

Execution copyEXHIBIT A TO AMENDMENT NO. 1

 

 

 

CREDIT AGREEMENT

dated as of

December 19, 2005

 

 

SPRINT NEXTEL CORPORATION,

NEXTEL COMMUNICATIONS, INC.,

SPRINT CAPITAL CORPORATION

 

 

J.P. MORGAN SECURITIES INC.

CITIGROUP GLOBAL MARKETS INC.,

as Joint Bookrunners and Co-Lead Arrangers

 

 

CITIBANK, N.A.,

as Syndication Agent

 

 

BANK OF AMERICA, N.A.

THE BANK OF TOKYO-MITSUBISHI, LTD. NEW YORK BRANCH,

BARCLAYS CAPITAL, PLC,

THE ROYAL BANK OF SCOTLAND, PLC

and

WACHOVIA BANK, NATIONAL ASSOCIATION

as Co-Documentation Agents

 

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms

   1

SECTION 1.02. Classification of Loans and Borrowings

   1921

SECTION 1.03. Terms Generally

   1921

SECTION 1.04. Accounting Terms; GAAP

   1921

SECTION 1.05. Appointment of Sprint Nextel as BorrowerObligor Representative

   1921

SECTION 1.06. Treatment of Hedging Agreements

   22

ARTICLE II

THE CREDITS

SECTION 2.01. Commitments.

   2022

SECTION 2.02. Loans and Borrowings.

   2022

SECTION 2.03. Requests for Borrowings

   2123

SECTION 2.04. Letters of Credit.

   2224

SECTION 2.05. Competitive Bid Procedure.

   29

SECTION 2.06. Funding of Borrowings.

   31

SECTION 2.07. Interest Elections for Syndicated Borrowings.

   3131

SECTION 2.08. Termination, Reduction and Increase of Commitments.

   33

SECTION 2.09. Repayment of Loans; Evidence of Debt.

   3535

SECTION 2.10. Prepayment of Loans.

   3636

SECTION 2.11. Fees.

   38

SECTION 2.12. Interest.

   3940

SECTION 2.13. Alternate Rate of Interest

   4041

SECTION 2.14. Increased Costs.

   4041

SECTION 2.15. Break Funding Payments

   4242

SECTION 2.16. Taxes.

   4343

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-Offs.

   4444

SECTION 2.18. Mitigation Obligations; Replacement of Lenders.

   4646

ARTICLE III

REPRESENTATIONS AND WARRANTIES

SECTION 3.01. Organization; Powers

   4848

SECTION 3.02. Authorization; Enforceability

   4848

 

(i)



--------------------------------------------------------------------------------

SECTION 3.03. Governmental Approvals; No Conflicts

   4848

SECTION 3.04. Financial Condition; No Material Adverse Change

   4948

SECTION 3.05. Properties

   4949

SECTION 3.06. Litigation and Environmental Matters

   5049

SECTION 3.07. Compliance with Laws and Agreements

   5050

SECTION 3.08. Investment Company Status

   5050

SECTION 3.09. Taxes

   5050

SECTION 3.10. ERISA

   5150

SECTION 3.11. Disclosure

   5150

SECTION 3.12. Subsidiaries

   51

ARTICLE IV

CONDITIONS

SECTION 4.01. Effective Date

   5151

SECTION 4.02. Each Extension of Credit

   5352

ARTICLE V

AFFIRMATIVE COVENANTS

SECTION 5.01. Financial Statements and Other Information

   5353

SECTION 5.02. Notices of Material Events

   5655

SECTION 5.03. Existence

   5655

SECTION 5.04. Payment of Obligations

   5656

SECTION 5.05. Maintenance of Properties; Insurance

   5756

SECTION 5.06. Books and Records; Inspection Rights

   5756

SECTION 5.07. Compliance with Laws

   5756

SECTION 5.08. Use of Proceeds.

   5756

SECTION 5.09. Certain Obligations with respect to Subsidiaries

   57

ARTICLE VI

NEGATIVE COVENANTS

SECTION 6.01. Indebtedness

   5858

SECTION 6.02. Liens

   5860

SECTION 6.03. Fundamental Changes

   61

SECTION 6.04. Transactions with Affiliates

   62

SECTION 6.05. Financial Covenant

   62

SECTION 6.06. Restricted Payments

   62

SECTION 6.07. Certain Other Indebtedness

   63

 

(ii)



--------------------------------------------------------------------------------

ARTICLE VII

  

EVENTS OF DEFAULT

   6064

ARTICLE VIII

  

THE ADMINISTRATIVE AGENT

   6266

ARTICLE IX

  

MISCELLANEOUS

  

SECTION 9.01. Notices

   68

SECTION 9.02. Waivers; Amendments.

   69

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

   6771

SECTION 9.04. Successors and Assigns.

   72

SECTION 9.05. Survival

   75

SECTION 9.06. Counterparts; Integration; Effectiveness

   75

SECTION 9.07. Severability

   75

SECTION 9.08. Right of Setoff

   75

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.

   76

SECTION 9.10. WAIVER OF JURY TRIAL

   76

SECTION 9.11. Headings

   77

SECTION 9.12. Confidentiality

   7577

SECTION 9.14. Borrowers’ Obligations.

   7678

SECTION 9.15. Guarantee

   79

SCHEDULES:

 

Schedule 2.01 –

   Commitments

Schedule 3.06 –

   Disclosed Matters

Schedule 3.12 –

   Subsidiaries

Schedule 6.01 –

   Existing Indebtedness

Schedule 6.02 –

   Existing Liens

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – Form of Opinion of Special Counsel

Exhibit C – Form of Joinder Agreement

Exhibit D – Form of Subordination Agreement

 

(iii)



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of December 19, 2005 among SPRINT NEXTEL CORPORATION
(“Sprint Nextel”), NEXTEL COMMUNICATIONS, INC. (“NCI”), SPRINT CAPITAL
CORPORATION (“Sprint Capital” and each of Sprint Nextel, NCI and Sprint Capital
a “Borrower”, and collectively, the “Borrowers”), the LENDERS party hereto and
JPMORGAN CHASE BANK, N.A., as Administrative Agent.

The Borrowers have requested that the Lenders extend credit, by means of loans
and letters of credit, to them in an aggregate amount up to but not exceeding
$9,200,000,000 (which amount may, subject to terms and conditions hereunder, be
increased to an aggregate amount up to but not exceeding $11,200,000,000) to
(i) refinance certain indebtedness and (ii) provide funds for general corporate
purposes of the Borrowers, including as a backstop for commercial paper
obligations, for reimbursement obligations relating to existing letters of
credit and to make investments, acquisitions and capital expenditures. The
Lenders are willing to extend such credit upon the terms and conditions of this
Agreement and, accordingly, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“Accession Agreement” means an Accession Agreement substantially in the form of
Exhibit A to the Subordination Agreement.

“Accession Date” has the meaning assigned to such term in Section 5.09(b).

“Acquired Entity” has the meaning assigned to such term in Section 5.09(a).

“Account” means an “account” (as such term is defined in Article 9 of the
Uniform Commercial Code as in effect from time to time in the State of New
York).

“Adjusted Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%. Any change in the Adjusted Base
Rate due to a change in the Prime Rate or, the Federal Funds Effective Rate or
the Adjusted LIBO Rate shall be effective from and including the effective date
of such change in the Prime Rate or, the Federal Funds Effective Rate or the
Adjusted LIBO Rate, respectively.

“Adjusted LIBO Rate” means, (a) with respect to any Syndicated Eurodollar
Borrowing for any Interest Period, an interest rate per annum (rounded upwards,
if necessary, to the next 1/16 of 1%) equal to (ai) the LIBO Rate for such
Interest Period multiplied by (bii) the Statutory Reserve Rate or (b) with
respect to any Base Rate Borrowing for any day, an interest rate per annum equal
to (i) the LIBO Rate for a one month Interest Period commencing on such day (or
if such day is not a Business Day, the immediately preceding Business Day)
multiplied by (ii) the Statutory Reserve Rate.

 

Credit Agreement



--------------------------------------------------------------------------------

- 2 -

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
Administrative Agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. For the
avoidance of doubt, the Lenders hereby acknowledge that Nextel Partners is not
an affiliate of any of the Borrowers or any of their respective Subsidiaries.

“Amendment Effective Date” means the date on which the conditions specified in
Section 4 of Amendment No. 1 are satisfied.

“Applicable Additional Margin” means in the case of Revolving Credit Loans or
Letters of Credit, for any day, the applicable rate per annum set forth below
under the caption “Applicable Additional Margin” in the definition of
“Applicable Rate”.

“Amendment No. 1” means Amendment No. 1 hereto dated as of November 3, 2008
among the Borrowers, the Subsidiary Guarantors, the Lenders parties thereto and
the Administrative Agent.

“Applicable Percentage” means (a) with respect to any Revolving Credit Lender
for purposes of Section 2.04 (or Section 9.03(c), to the extent relating to
Letters of Credit), the percentage of the total Revolving Credit Commitments
represented by such Lender’s Revolving Credit Commitment and (b) with respect to
any Lender in respect of any indemnity claim under Section 9.03(c) arising out
of an action or omission of the Administrative Agent under this Agreement, the
percentage of the total Commitments of all Classes hereunder represented by the
aggregate amount of such Lender’s Commitment of all Classes hereunder. If the
Commitments hereunder have terminated or expired, the Applicable Percentages
shall be determined based upon the percentage of the total Loans represented by
the aggregate amount of such Lender’s Loans hereunder.

“Applicable Rate” means (a) in the case of Term Loans, for any day, the
applicable rate per annum set forth below under the caption “Base Rate Loans” or
“Eurodollar Loans”, as applicable, based upon the applicable Rating set forth
below opposite the respective Type of Term Loan:

 

Rating

   Base Rate Loans     Eurodollar Loans  

> A+ or A1

   0.000 %   0.225 %

A or A2

   0.000 %   0.250 %

A- or A3

   0.000 %   0.300 %

BBB+ or Baa1

   0.000 %   0.400 %

BBB or Baa2

   0.000 %   0.525 %

< BBB- or Baa3

   0.000 %   0.750 %

and (b) in the case of Revolving Credit Loans, for any day, the applicable rate
per annum set forth below under the caption “Base Rate Loans” or “Eurodollar
Loans” , as applicable, based upon the applicable Rating set forth below
opposite the respective Type of Revolving Credit Loan and, in the case of the

 

Credit Agreement



--------------------------------------------------------------------------------

- 3 -

 

Applicable Additional Margincommitment fees payable hereunder, the applicable
rate per annum set forth below under the caption “Applicable Additional
MarginCommitment Fee”:

Rating

   Base Rate Loans     Eurodollar Loans     Applicable
Additional
MarginCommitment
Fee  

³ ABB+ or ABa1

   0.0001.500 %   0.1102.500 %   0.0750.375 %

A or A2

   0.000 %   0.125 %   0.075 %

A-BB or A3Ba2

   0.0001.750 %   0.1652.750 %   0.0750.500 %

BBB+ or Baa1

   0.000 %   0.230 %   0.100 %

BBB or Baa2

   0.000 %   0.300 %   0.125 %

£ BBBBB- or BaaBa3

   0.0002.000 %   0.4753.000 %   0.1250.625 %

For the purposes of this Agreement, (i) any change in the Applicable Rate or (in
the case of Revolving Credit Loans only) the Applicable Additional Margin, for
any outstanding Loan or any commitment fee by reason of a change in the Moody’s
Rating or the S&P Rating shall become effective on the date of announcement or
publication by the respective rating agency of a change in such Rating or, in
the absence of such announcement or publication, on the effective date of such
changed Rating, and (ii) at any time at which the S&P Rating differs from the
Moody’s Rating by one or more than one levellevels, the Applicable Rate and
Applicable Additional Margin shall be determined by reference to the level next
below that of the higher of the two Ratings and (iii) at any time at which the
S&P Rating differs from the Moody’s Rating by one level, the Applicable Rate and
Applicable Additional Margin shall be determined by reference to the higherlower
of the two Ratings.

If the rating system of Moody’s or S&P shall change, or if either such rating
agency shall cease to be in the business of rating corporate debt obligations,
the Borrowers and the Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate and Applicable Additional Margin shall be
determined by reference to the rating most recently in effect prior to such
change or cessation.

“Approved Fund” means, with respect to any Lender that is a fund that invests in
commercial loans, any other fund that invests in commercial loans and is managed
or advised by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.

“Arrangers” means J.P. Morgan Securities Inc. and Citigroup Global Markets Inc.

“Asset Sale” means any Disposition of any property or assets by the Borrowers or
any of their respective Subsidiaries to any other Person that is not a Borrower
or a Subsidiary after the Amendment Effective Date; provided that “Asset Sale”
shall not include (i) any Disposition (or series of related Dispositions) of
assets having a fair market value of less than $20,000,000, (ii) Dispositions in
connection with Sale and Leaseback Transactions, (iii) Dispositions in
connection with Permitted

 

Credit Agreement



--------------------------------------------------------------------------------

- 4 -

 

Securitizations, (iv) Dispositions of used, obsolete, worn-out or surplus assets
or inventory in the ordinary course of business, (v) Dispositions of cash and
cash equivalents, (vi) the sale or discounting of overdue Accounts in the
ordinary course of business, (vii) licenses or sublicenses of Intellectual
Property in the ordinary course of business or to settle pending or threatened
litigation so long as such licenses or sublicenses of Intellectual Property
could not reasonably be expected to result in a Material Adverse Effect and
(viii) leases and sub-leases of real property so long as such leases or
sub-leases of real property could not reasonably be expected to result in a
Material Adverse Effect.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Assuming Lender” has the meaning assigned to such term in Section 2.08(i).

“Attributable Indebtedness” means, with respect to any Sale and Leaseback
Transaction as at any date of determination, the present value (discounted at
the rate of interest implicit in such transaction) of the total obligations of
the lessee for rental payments during the remaining term of the lease included
in such Sale and Leaseback Transaction (including any period for which such
lease has been extended). “Base Rate”, when used in reference to any Loan or
Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing,
are bearing interest at a rate determined by reference to the Adjusted Base
Rate.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

“Borrower Representative” means Sprint Nextel, in its capacity as Borrower
Representative pursuant to Section 1.05. “Borrowing” means (a) all Base Rate
Loans of the same Class made, converted or continued on the same date or (b) all
Syndicated Eurodollar Loans or Competitive Loans of the same Class and Type that
have the same Interest Period (or any single Competitive Loan that does not have
the same Interest Period as any other Competitive Loan of the same Type).

“Borrowing Request” means a request by the Borrowers for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; and (b) if such day relates to a Competitive Bid Request or
Competitive Bid for a Competitive Eurodollar Loan, or to a borrowing of, a
payment or prepayment of principal of or interest on, a continuation or
conversion of or into, or the Interest Period for, a Eurodollar Borrowing, or to
a notice by the Borrower with respect to any such borrowing, payment,
prepayment, continuation, conversion, or Interest Period, that is also a day on
which dealings in Dollar deposits are carried out in the London interbank
market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal

 

Credit Agreement



--------------------------------------------------------------------------------

- 5 -

 

property, or a combination thereof, which obligations are required to be
classified and accounted for as capital leases on a balance sheet of such Person
under GAAP, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP.

“Change in Control” means any of the following: (ai) any Person or two or more
Persons acting in concert shall have acquired beneficial ownership (within the
meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934), directly or indirectly, of voting stock of
Sprint Nextel (or other securities convertible into such voting stock)
representing 50% or more of the combined voting power of all voting stock of
Sprint Nextel, or shall obtain the power (whether or not exercised) to elect a
majority of Sprint Nextel’s board of directors; (ii) any Person or two or more
Persons (other than members of the board of directors of Sprint Nextel) acting
in concert shall succeed in having a sufficient number of its nominees elected
to the board of directors of Sprint Nextel such that such nominees, when added
to any existing director remaining on the board of directors of Sprint Nextel
after such election who is a related person of such Person, shall constitute a
majority of the board of directors of Sprint Nextel; or (iii) Sprint Nextel
shall cease to maintain beneficial ownership of 100% of the voting stock of
Sprint Capital and NCI.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or Issuing Bank (or, for
purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender’s or Issuing Bank’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement.

“Class”, when used in reference to any Loan, Borrowing or Commitment, refers to
whether such Loan, the Loans comprising such Borrowing or the Loans that a
Lender holding such Commitment is obligated to make, are Revolving Credit Loans,
Competitive Loans or Term Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
together with the rules and regulations promulgated thereunder.

“Commitment Utilization Day” means (a) any day on or before the termination of
the Revolving Credit Commitments on which the sum of (i) the total of the
aggregate principal amount of outstanding Revolving Credit Loans plus (ii) the
aggregate principal amount of outstanding Competitive Loans plus (iii) the total
LC Exposure equals or exceeds 50% of the total Revolving Credit Commitments and
(b) any day following the termination of the Revolving Credit Commitments on
which any Revolving Credit Loans are outstanding.

“Commitments” means the Revolving Credit Commitments and the Term Loan
Commitments.

“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.05.

“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.

“Competitive Bid Request” means a request by the Borrowers for Competitive Bids
in accordance with Section 2.05.

 

Credit Agreement



--------------------------------------------------------------------------------

- 6 -

 

“Competitive Loan” means a Loan made pursuant to Section 2.05.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Current Net Cash Proceeds” has the meaning assigned to such term in sub-clause
(y) of Section 2.10(b)(ii).

“Declining Lender” has the meaning assigned to such term in Section 2.18(c).

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Disposition” means, with respect to any property or assets, any sale, lease,
sale and leaseback, assignment, conveyance, transfer or disposition thereof.

“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.

“EBITDA” means, for any period, net income (or net loss) of Sprint Nextel and
its Subsidiaries (before discontinued operations for such period and exclusive
of, without duplication, (x) the income or loss resulting from extraordinary or
non-recurring items, (y) the income or loss of any Person accounted for on the
equity method and (z) non-cash, one-time charges) plus, without duplication and
to the extent already deducted (and not added back) in determining net income
(or net loss), the sum of (a) interest expense, (b) income tax expense,
(c) depreciation expense and, (d) amortization expense, (e) cash restructuring
charges up to $30,000,000 for any four fiscal quarter period and (f) cash
severance charges, in each case in accordance with GAAP for such period. Until
there shall have elapsed four full fiscal quarters subsequent to the Merger,
EBITDA shall be calculated on a pro forma basis as if the Merger had occurred on
the first day of the applicable four-quarter period.In addition, if during any
fiscal quarter the New Clearwire Entity pays the New Clearwire Reimbursement
Amount to Sprint Nextel or any of its Subsidiaries, “EBITDA” shall be increased
with respect to such fiscal quarter by an amount equal to such New Clearwire
Reimbursement Amount.

“EDC Credit Agreement” means the Credit Agreement dated as of March 23, 2007
between Sprint Nextel, as borrower, and Export Development Canada, as lender, as
amended to the date hereof.

“EDC Indebtedness” means the Indebtedness of Sprint Nextel under the EDC Credit
Agreement.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

Credit Agreement



--------------------------------------------------------------------------------

- 7 -

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions or binding agreements issued,
promulgated or entered into by any Governmental Authority, concerning the
environment, preservation or reclamation of natural resources, the management,
release or threatened release of any Hazardous Material or to health and safety
matters with respect to any Hazardous Material, including FCC rules concerning
human exposure to RF Emissions.

“Environmental Liability” means, for any Person, any liability, contingent or
otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of such Person resulting from or
based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials or RF Emissions, (c) exposure to any Hazardous Materials or RF
Emissions, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other binding arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock (whether common or preferred),
partnership interests, membership interests in a limited liability company
(whether common or preferred), beneficial interests in a trust or other equity
ownership interests in a Person, and any warrants, options or other rights
entitling the holder thereof to purchase or acquire any such equity interest.

“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any shareholders’ or voting trust agreements) for the issuance, sale,
registration or voting of, or securities convertible into, any additional shares
of capital stock of any class, or partnership or other ownership interests of
any type in, such Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived, (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, (d) the incurrence by any Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan,
(e) the receipt by any Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan, (f) the incurrence by any
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan, or (g) the
receipt by any Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from any Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

Credit Agreement



--------------------------------------------------------------------------------

- 8 -

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to (a) in the case of a Syndicated Loan or a
Syndicated Borrowing, the Adjusted LIBO Rate, or (b) in the case of a
Competitive Loan or a Competitive Borrowing, the LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excess Disposition Proceeds” has the meaning assigned to such term in
sub-clause (y) of Section 2.10(b)(ii).

“Excess Funding Borrower” has the meaning assigned to such term in
Section 9.14(d).

“Excess Funding Subsidiary Guarantor” has the meaning assigned to such term in
Section 9.15(f).

“Excess Payments” has the meaning assigned to such term in Section 9.14(d).

“Excess Subsidiary Guarantor Payments” has the meaning assigned to such term in
Section 9.15(f).

“Excluded Subsidiary” means any Subsidiary of a Borrower (other than a
Borroweran Obligor), as to which no holder or holders of any Indebtedness of any
of the BorrowersObligors (other than Indebtedness hereunder) shall have the
right (upon notice, lapse of time or both), which right shall not have been
waived, to declare a default in respect of such Indebtedness, or to cause the
payment thereof to be accelerated or payable prior to its final scheduled
maturity, by reason of the occurrence of a default with respect to any
Indebtedness of such Subsidiary.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Borrower hereunder, (a) income, net worth or
franchise taxes imposed on (or measured by) its net income or net worth by the
United States of America, or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, (b) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction in which such Borrower is located and (c) in
the case of a Foreign Lender (other than an assignee pursuant to a request by
such Borrower under Section 2.18(b)), any withholding tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party to this Agreement or is attributable to such Foreign Lender’s failure or
inability to comply with Section 2.16(ef), except to the extent that such
Foreign Lender’s assignor (if any) was entitled, at the time of assignment, to
receive additional amounts from such Borrower with respect to such withholding
tax pursuant to Section 2.16(a).

“Existing NCI Credit Agreement” means the Second Amended and Restated Credit
Agreement dated as of July 15, 2004 among NCI, the restricted companies party
thereto, the lenders party thereto and JPMCB, as Administrative Agent and
collateral agent.

 

Credit Agreement



--------------------------------------------------------------------------------

- 9 -

 

“FCC” means the Federal Communications Commission or any United States
Governmental Authority substituted therefor.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of l%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means, with respect to each Borrower, the chief financial
officer, principal accounting officer, treasurer, assistant treasurer,
controller or assistant controller of such Borrower.

“Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurodollar Competitive Loan), the fixed rate of interest per annum specified by
the Lender making such Competitive Loan in its related Competitive Bid.

“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrowers are located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than any state of the United States of America or the
District of Columbia.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
primarily for the purpose of assuring the owner of such Indebtedness of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided, that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business.

 

Credit Agreement



--------------------------------------------------------------------------------

- 10 -

 

“Guaranteed Parties” means, collectively, the Lenders (including as a
counterparty (either such Lender or an Affiliate thereof) to any Hedging
Agreement with any Obligor), the Issuing Banks and the Administrative Agent.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Increasing Lender” has the meaning assigned to such term in Section 2.08(i).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money (whether by loan, the issuance and sale of debt
securities or the sale of property to another Person subject to an understanding
or agreement, contingent or otherwise, to repurchase such property from such
Person), (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (d) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding accounts payable
incurred in the ordinary course of business), (e) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (f) all Guarantees by such Person of Indebtedness of others,
(g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, and (i) all obligations, contingent
or otherwise, of such Person in respect of bankers’ acceptances, provided that,
to the extent outstanding on the Effective Date and identified in Schedule 6.01,
all amounts paid or received by the Borrowers and their Subsidiaries pursuant to
a Tower Transaction, whether in the form of sale proceeds, capital lease
payments, maintenance charges, prepaid rent or otherwise (and however
characterized on a consolidated balance sheet of Sprint Nextel) shall not
constitute Indebtedness. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

“Indemnified Taxes” means all Taxes other than (a) Excluded Taxes and Other
Taxes and (b) amounts constituting penalties or interest imposed with respect to
Excluded Taxes or Other Taxes.

“Intellectual Property” has the meaning assigned to such term in Section
3.05(b).

“Intercompany Indebtedness” means Indebtedness of any Borrower owing to any
other Borrower or any of their respective Subsidiaries and of any Subsidiary
owing to a Borrower or any other Subsidiary.

 

Credit Agreement



--------------------------------------------------------------------------------

- 11 -

 

“Interest Election Request” means a request by the Borrowers to convert or
continue a Syndicated Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any Base Rate Loan, each
Quarterly Date, (b) with respect to any Eurodollar Loan, the last Business Day
of the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurodollar Borrowing with an Interest Period of more than
three months’ duration, each Business Day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and (c) with respect to any Fixed Rate Loan, the last day
of the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Fixed Rate Borrowing with an Interest Period of more than
90 days’ duration (unless otherwise specified in the applicable Competitive Bid
Request), each day prior to the last day of such Interest Period that occurs at
intervals of 90 days’ duration after the first day of such Interest Period, and
any other dates that are specified in the applicable Competitive Bid Request as
Interest Payment Dates with respect to such Borrowing.

“Interest Period” means (a) with respect to any Syndicated Eurodollar Borrowing,
the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months (or, with the consent of each Lender of the relevant Class, twelve
months or a period shorter than one month) thereafter, as the Borrowers may
elect, (b) for any Competitive Eurodollar Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as specified in the applicable Competitive Bid Request and (c) with
respect to any Fixed Rate Borrowing, the period (which shall not be less than 7
days or more than 360 days) commencing on the date of such Borrowing and ending
on the date specified in the applicable Competitive Bid Request; provided, that
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Borrowing only, such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and,
in the case of a Syndicated Loan, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing. Notwithstanding the
foregoing,

(x) if any Interest Period for any Revolving Credit Borrowing would otherwise
end after the Revolving Credit Termination Date, such Interest Period shall end
on the Revolving Credit Termination Date, and

(y) notwithstanding the foregoing clause (x), except with the consent of each
Lender of the applicable Class, no Interest Period shall have a duration of less
than one month and, if the Interest Period for any Eurodollar Loan would
otherwise be a shorter period, such Loan shall not be available hereunder as a
Eurodollar Loan for such period.

“Issuing Banks” mean (a) JPMorgan Chase Bank, N.A., (b) Citibank, N.A., (c) the
other Issuing Banks identified in the schedule set forth in Section 2.04(b) in
their capacity as issuers of Letters of Credit hereunder and (d) each other
Lender that has been designated by the Borrowers as an “Issuing

 

Credit Agreement



--------------------------------------------------------------------------------

- 12 -

 

Bank” hereunder pursuant to a written instrument in form and substance
reasonably satisfactory to the Administrative Agent, and that has executed and
delivered such written instrument and agreed to such designation and been
approved as an “Issuing Bank” by the Administrative Agent in its reasonable
discretion, each in its capacity as an issuer of Letters of Credit hereunder.

“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit C by an entity that, pursuant to Section 5.09, is required to become a
“Subsidiary Guarantor” under this Agreement.

“Junior Indebtedness” means any Subordinated Indebtedness or any senior
unsecured Indebtedness of any Borrower or any of its Subsidiaries, in each case
with a final maturity later than January 30, 2011.

“LC Applicable Percentage” means, with respect to any Issuing Bank, for purposes
of Section 2.04(b), the percentage of the total “Maximum LC Exposure” of all of
the Issuing Banks represented by such Issuing Bank’s “Maximum LC Exposure”.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time. The LC Exposure of any Revolving Credit Lender at any
time shall be its Applicable Percentage of the total LC Exposure at such time.

“Lenders” means (a) the Persons listed on Schedule 2.01, (b) any Person that
shall agree to become a party hereto as an “Assuming Lender” hereunder with a
commitment to make Revolving Credit Loans hereunder pursuant to Section 2.08(d)
and (c) any other Person that shall have become a party hereto pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters BBA Libor Rates Page 3750 of the Telerate
Service (or on any successor or substitute page of such Service, or any
successor to or substitute for such Service,or service providing rate quotations
of interest rates applicable to dollar deposits in the London interbank market
comparable to those currently provided on such page of such Service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to U.S. dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for U.S.
dollar deposits with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” with respect to such Eurodollar Borrowing for such Interest Period shall
be the rate at which U.S. dollar deposits of $5,000,000, and for a maturity
comparable to such Interest Period, are offered by the principal London office
of the Administrative Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period.

 

Credit Agreement



--------------------------------------------------------------------------------

- 13 -

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loan Documents” means, collectively, this Agreement and, any promissory notes
evidencing Loans hereunder., the Subordination Agreement, any Joinder Agreement,
any Accession Agreement and any amendment, waiver, supplement or other
modification to any of the foregoing, including, without limitation, Amendment
No. 1.

“Loans” means any loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the marginal rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Loan, as specified by the Lender making such Loan in its related
Competitive Bid.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, property or condition (financial or otherwise) of Sprint
Nextel and its Subsidiaries, taken as a whole, (b) the ability of any of the
Borrowers to perform any of their respective obligations under this Agreement or
the other Loan Documents or (c) the rights of or benefits available to the
Lenders under this Agreement and the other Loan Documents.

“Material Indebtedness” means (a) the EDC Indebtedness and (b) Indebtedness
(other than the Loans or Letters of Credit) or obligations in respect of one or
more Hedging Agreements, of any one or more of the Borrowers (or of any
Subsidiary of any Borrower, other than an Excluded Subsidiary) in an aggregate
principal amount exceeding $200,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of any Person in respect
of any Hedging Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that such Person would be required to
pay if such Hedging Agreement were terminated at such time.

“Merger” means the merger of Nextel Communications, Inc. with and into NCI
(formerly, S-N Merger Corp.) on August 12, 2005 pursuant to the Agreement and
Plan of Merger dated as of December 15, 2004 by and among Sprint Corporation,
Nextel Communications, Inc. and NCI.

“Moody’s” means Moody’s Investors Service, Inc.

“Moody’s Rating” means, as of any date of determination thereof, the rating most
recently published by Moody’s as the senior implied rating for Sprint Nextel.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“NCI” has the meaning assigned to such term in the preamble to this Agreement.

 

Credit Agreement



--------------------------------------------------------------------------------

- 14 -

 

“Net Cash Proceeds” means, with respect to any Asset Sale or any Recovery Event,
the proceeds thereof (other than proceeds received by a Non-Guarantor Subsidiary
that is prohibited from transferring such proceeds to an Obligor pursuant to
restrictions imposed by (i) any applicable law or (ii) the terms of any
agreement to which such Person is a party on the Amendment Effective Date or, if
such Person is an Acquired Entity, on the date on which such Person becomes a
Subsidiary) in the form of cash and cash equivalents (including any such
proceeds received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when received), net of attorneys’ fees, accountants’ fees,
investment banking fees, amounts required to be applied to the repayment of
Indebtedness secured by a Lien expressly permitted hereunder on any asset that
is the subject of such Asset Sale or Recovery Event and other fees and expenses
incurred in connection therewith and net of taxes paid or reasonably estimated
to be payable as a result thereof (after taking into account any available tax
credits or deductions and any tax sharing arrangements).

“Net Cash Proceeds Statement” has the meaning assigned to such term in
sub-clause (y) of Section 2.10(b)(ii).

“New Clearwire Agreement” means the Transaction Agreement and Plan of Merger
dated as of May 7, 2008 among Clearwire Corporation, Sprint Nextel Corporation,
Comcast Corporation, Time Warner Cable Inc., Bright House Networks, LLC, Google,
Inc. and Intel Corporation.

“New Clearwire Closing Date” means the date of the consummation of the “New
Clearwire” joint venture pursuant to the New Clearwire Agreement.

“New Clearwire Entity” means “NewCo” as defined in the New Clearwire Agreement
and any of its Subsidiaries.

“New Clearwire Reimbursement Amount” means the amount of any reimbursement made
by the New Clearwire Entity to Sprint Nextel or any of its Subsidiaries for any
amounts paid by Sprint Nextel or any of its Subsidiaries in respect of assets to
be transferred to the New Clearwire Entity, which amounts were paid by Sprint
Nextel or any of its Subsidiaries prior to the New Clearwire Closing Date and
deducted in determining net income (or loss) in prior periods.

“New Sprint/Clearwire Subsidiary” has the meaning assigned to such term in
Section 5.09(a).

“Non-Guarantor Subsidiary” means any Subsidiary of Sprint Nextel that is not a
Subsidiary Guarantor.

“Obligations” means, collectively, (i) the principal of and interest on the
Loans and all fees, indemnification payments and other amounts whatsoever,
whether direct or indirect, absolute or contingent, now or hereafter from time
to time owing to any Guaranteed Party by the Borrowers under this Agreement and
any other Loan Document and from time to time owing to any Guaranteed Party by
any Obligor under any of the Loan Documents (including any and all amounts in
respect of Letters of Credit), and all other obligations of the Obligors under
the Loan Documents (including the obligations of the Borrowers under
Section 9.14 and the obligations of the Subsidiary Guarantors under
Section 9.15) and (ii) at the election of the Obligor Representative, all
obligations of the Obligors to any Guaranteed Party (or any Affiliate thereof)
under any Hedging Agreement entered into in the ordinary course of business and
not for speculative purposes, in each case including all interest and expenses
accrued or incurred subsequent to the commencement of any bankruptcy or
insolvency proceedings with respect to any Obligor, whether or not such interest
or expenses are allowed as a claim in such proceeding.

 

Credit Agreement



--------------------------------------------------------------------------------

- 15 -

 

“Obligor Representative” means Sprint Nextel, in its capacity as Obligor
Representative pursuant to Section 1.05.

“Nextel Partners” means Nextel Partners, Inc., a Delaware corporation.

“Obligors” means, collectively, the Borrowers and the Subsidiary Guarantors.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and the other Loan Documents, provided
that there shall be excluded from “Other Taxes” all Excluded Taxes.

“Participant” has the meaning assigned to such term in Section 9.04(e)(i).

“Payment in Full Date” has the meaning assigned to such term in Section 9.14(d).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes, assessments and governmental charges or
levies that are not yet due or are being contested in compliance with
Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, landlord’s, lessor’s, materialmen’s,
repairmen’s and other Liens imposed by law, arising in the ordinary course of
business that (i) secure obligations that are not overdue by more than 60 days
or (ii) are being contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations or to secure public or statutory obligations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrowers and their Subsidiaries;

(f) subleases of property with respect to which a Borrower or its Subsidiary is
the primary lessee, to the extent such subleases arise in the ordinary course of
business and do not interfere in any material respect with the business of the
Borrowers and their Subsidiaries (taken as a whole); and

 

Credit Agreement



--------------------------------------------------------------------------------

- 16 -

 

(g) licenses and sublicenses of Intellectual Property, to the extent such
licenses and sublicenses either exist as of the Amendment Effective Date or
thereafter arise in the ordinary course of business and are consistent in all
material respects with prior practice; and

(h) precautionary Uniform Commercial Code filings made with respect to equipment
or vehicles leased to the Borrowers in the ordinary course of business under
operating leases (i.e. leases not giving rise to Capital Lease Obligations);

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Securitization” means any transaction or series of transactions that
may be entered into by the Borrowers or any of their respective Subsidiaries
pursuant to which such Person may sell or convey Accounts to any Receivables
Entity, provided that (i) there shall be no recourse under any such
securitization to the Borrowers or any of their respective Subsidiaries other
than pursuant to Standard Securitization Undertakings and (ii) no Default shall
have occurred and be continuing either immediately before or after giving effect
to such securitization.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the bank functioning as Administrative Agent hereunder, as its prime
rate in effect at its principal office in New York City; each change in the
Prime Rate shall be effective from and including the date such change is
publicly announced as being effective.

“Pro Rata Share” has the meaning assigned to such term in Section 9.14(d).

“Pro Rata Subsidiary Guarantor Share” has the meaning assigned to such term in
Section 9.15(f).

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, the first of which shall be the first such day after the
date of this Agreement.

“Rating” means the Moody’s Rating or the S&P Rating.

“Receivables Entity” means a special purpose Person that engages in no
activities other than in connection with the financing of Accounts pursuant to a
Permitted Securitization.

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding arising after the
Amendment Effective Date relating to any asset of the Borrowers or any of their
respective Subsidiaries; provided that “Recovery Event” shall not include
(i) the proceeds of business interruption insurance and (ii) any Recovery Event
(or series of related Recovery Events) with respect to assets having a fair
market value of less than $20,000,000.

 

Credit Agreement



--------------------------------------------------------------------------------

- 17 -

 

“Register” has the meaning assigned to such term in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Required Lenders” means Lenders having Revolving Credit Exposures, outstanding
Term Loans and unused Commitments representing more than 50% of the sum of the
total Revolving Credit Exposures, outstanding Term Loans and unused Commitments
at such time; provided that, for purposes of declaring the Loans to be due and
payable pursuant to Article VII, and for all purposes after the Loans become due
and payable pursuant to Article VII or the Revolving Credit Commitments expire
or terminate, the outstanding Competitive Loans of the Lenders shall be included
in their respective Revolving Credit Exposures in determining the Required
Lenders. The “Required Lenders” of a particular Class of Loans means Lenders
having Revolving Credit Exposures, outstanding Term Loans and unused Commitments
of such Class representing more than 50% of the total Revolving Credit
Exposures, outstanding Term Loans and unused Commitments of such Class at such
time.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of any
Borrower or any of its Subsidiaries, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests or any option, warrant or other right to acquire
any such Equity Interests.

“Revolving Credit Availability Period” means the period from and including the
Effective Date to but excluding the earlier of (a) the Revolving Credit
Termination Date and (b) the date of termination of the Revolving Credit
Commitments.

“Revolving Credit Commitment” means, with respect to each Lender, the commitment
of such Lender to make Revolving Credit Loans and to acquire participations in
Letters of Credit hereunder, as such commitment may be (a) reduced or increased
from time to time pursuant to Sections 2.08 and 2.10 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Revolving Credit
Commitment as of the Amendment Effective Date is set forth on Schedule 2.01, or
in the Assignment and Assumption pursuant to which such Lender shall have
assumed its Revolving Credit Commitment, as applicable. The aggregate original
amount of the Revolving Credit Commitments is $6,000,000,000.as of the Amendment
Effective Date is $4,500,000,000.

“Revolving Credit Commitment Increase” has the meaning assigned to such term in
Section 2.08(d) of this Agreement.

“Revolving Credit Commitment Increase Date” has the meaning assigned to such
term in Section 2.08(d) of this Agreement.

 

Credit Agreement



--------------------------------------------------------------------------------

- 18 -

 

“Revolving Credit Exposure” means, with respect to any Revolving Credit Lender
at any time, the sum of the outstanding principal amount of such Lender’s
Revolving Credit Loans and its LC Exposure at such time.

“Revolving Credit Lender” means (a) a Lender that has a Revolving Credit
Commitment set forth opposite its name on Schedule 2.01 and (b) thereafter, the
Lenders from time to time holding Revolving Credit Loans and Revolving Credit
Commitments, after giving effect to any assignments thereof permitted by
Section 9.04.

“Revolving Credit Loan” means a Loan made pursuant to Section 2.01(a) that
utilizes the Revolving Credit Commitments.

“Revolving Credit Termination Date” means December 19, 2010 (or, if such date is
not a Business Day, the next preceding Business Day).

“RF Emissions” means radio frequency emissions governed by FCC rules.

“S&P” means Standard & Poor’s Rating Services, a Division of The McGraw-Hill
Companies, Inc.

“S&P Rating” means, as of any date of determination thereof, the rating most
recently published by S&P as the consolidated corporate credit rating for Sprint
Nextel.

“Sale and Leaseback Transaction” means any transaction or arrangement by any
Borrower or any of its Subsidiaries, directly or indirectly, with any Person
whereby such Borrower or such Subsidiary shall sell or transfer any property,
real or personal, used or useful in itsthe business of any Borrower or any
Subsidiary thereof, whether now owned or hereafter acquired, and thereafter rent
or leaseany Borrower or any Subsidiary thereof rents or leases such property or
other property which it intendsintended to usebe used for substantially the same
purpose or purposes as the property being sold or transferred.

“Significant Subsidiary” means, at (a) any time, each Subsidiary that has
consolidated assets or revenues greater than or equal to 5% of the total
consolidated assets or revenues of Sprint Nextel that,and its Subsidiaries,
determined as of the end of (or, with respect to such time, meets the definition
of a “significant subsidiary” under Regulation S-X of the Securities and
Exchange Commission, or any successor theretorevenues, for the period of four
fiscal quarters ending with) the fiscal quarter or fiscal year most recently
ended for which financial statements are available and (b) each Subsidiary that
directly or indirectly owns or controls any other Significant Subsidiary.

“Special Counsel” means Milbank, Tweed, Hadley & McCloy LLP, in its capacity as
special counsel to the Administrative Agent and the Arrangers.

“Spin-Off” means the announced spin-off of Sprint Nextel’s local
telecommunications business.

 

Credit Agreement



--------------------------------------------------------------------------------

- 19 -

 

“Spin-Off Subsidiary” means any Subsidiary that pursuant to the Spin-Off ceases
to be a Subsidiary or Affiliate of Sprint Nextel. “Sprint Capital” has the
meaning assigned to such term in the preamble to this Agreement.

“Sprint/Clearwire Subsidiaries” has the meaning assigned to such term in Section
3.12(b).

“Sprint Nextel” has the meaning assigned to such term in the preamble to this
Agreement.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrowers or any of their
respective Subsidiaries in connection with any Permitted Securitization that are
customary in non-recourse securitization transactions of comparable receivables.

“Statutory Reserve Rate” means for the Interest Period for any Syndicated
Eurodollar Borrowing, a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board to which the Administrative Agent is subject for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Such reserve percentages shall include those imposed pursuant to such
Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“Subordinated Indebtedness” means Indebtedness of any of the Borrowers or any of
their Subsidiaries that is subordinated in whole or in part to the Obligations.

“Subordination Agreement” means the Subordination Agreement dated as of
November 3, 2008 among Sprint Nextel and each of its Subsidiaries from time to
time substantially in the form of Exhibit D.

“Subordination Terms” has the meaning assigned to such term in the Subordination
Agreement.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the ordinary voting power or, in the case of a partnership, more than 50% of
the general partnership interests are, as of such date, owned, controlled or
held, or (b) that is, as of such date, otherwise Controlled, by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent. It is understood that unless otherwise noted herein,
each reference to “Subsidiary” shall be a reference to a Subsidiary of a
Borrower. Notwithstanding the foregoing, the New Clearwire Entity shall be
deemed not to be a “Subsidiary” of any Borrower.

 

Credit Agreement



--------------------------------------------------------------------------------

- 20 -

 

“Subsidiary Guarantor” means each Person identified under the caption
“SUBSIDIARY GUARANTORS” on the signature pages to Amendment No. 1 and each
Person that becomes a “Subsidiary Guarantor” after the Amendment Effective Date
pursuant to Section 5.09 but excluding any Person that is released from its
guarantee obligations pursuant to Section 9.02 from the date of such release.

“Syndicated”, when used in reference to any Loan or Borrowing, refers to whether
the Class of such Loan or Borrowing is Revolving Credit or Term, as opposed to
Competitive.

“Syndication Agent” means Citibank, N.A. in its capacity as syndication agent.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Term Loan” means a Loan made pursuant to Section 2.01(b).

“Term Loan Commitment” means, with respect to each Lender, the commitment of
such Lender to make Term Loans hereunder. The amount of each Lender’s Term Loan
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Term Loan Lender shall have assumed its Term Loan
Commitment, as applicable. The aggregate original amount of the Term Loan
Commitments is $3,200,000,000.

“Term Loan Lenders” means (a) Lenders holding Term Loans as of the Effective
Date and (b) thereafter, the Lenders from time to time holding Term Loans, after
giving effect to any assignments thereof permitted by Section 9.04.

“Term Loan Maturity Date” means December 19, 2006 (or, if such date is not a
Business Day, the next preceding Business Day).

“Total Indebtedness” means, as of any day, all Indebtedness of Sprint Nextel and
its Subsidiaries, determined on a consolidated basis without duplication in
accordance with GAAP.

“Total Indebtedness Ratio” means, as of the last day of any fiscal quarter, the
ratio of (a) Total Indebtedness to (b) EBITDA for the period of four quarters
ending on such day.

“Tower Transaction” means a sale, lease or other disposition or transfer of
wireless telecommunications towers and the real property and other assets
associated with such towers, and the leasing by the Borrowers or any of their
Subsidiaries of space on such towers.

“Transactions” means, with respect to the BorrowersObligors, the execution,
delivery and performance by the Borrowerseach Obligor of the Loan Documents to
which it is a party, and, with respect to the Borrowers, the borrowing of Loans
and the use of the proceeds thereof and the issuance of Letters of Credit
hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Adjusted Base Rate or,
in the case of a Competitive Loan or Borrowing, the LIBO Rate or a Fixed Rate.

 

Credit Agreement



--------------------------------------------------------------------------------

- 21 -

 

“U.S. dollars” or “$” refers to lawful money of the United States of America.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a
“Competitive Loan”), by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Competitive Eurodollar Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Competitive Borrowing”), by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Competitive Eurodollar
Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrowers notify the Administrative Agent that the Borrowers request an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrowers that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

SECTION 1.05. Appointment of Sprint Nextel as BorrowerObligor Representative.
For purposes of this Agreement and the other Loan Documents, each
BorrowerObligor (i) authorizes Sprint Nextel to make such requests, give such
notices or furnish such certificates to the Administrative Agent or any Lender
as may be required or permitted by this Agreement and any other Loan Document
for the benefit of such BorrowerObligor and (ii) authorizes the Administrative
Agent and each Lender to treat such requests, notices, certificates or consents
given or made by Sprint Nextel to have been made, given or furnished by the
applicable BorrowerObligor for purposes of this Agreement and any other Loan
Document. The Administrative Agent and each Lender shall be entitled to rely on
each such request,

 

Credit Agreement



--------------------------------------------------------------------------------

- 22 -

 

notice, certificate or consent made, given or furnished by the BorrowerObligor
Representative pursuant to the provisions of this Agreement or any other Loan
Document as being made or furnished on behalf of, and with the effect of
irrevocably binding, such BorrowerObligor. Each warranty, covenant, agreement
and undertaking made on its behalf by the BorrowerObligor Representative shall
be deemed for all purposes to have been made by each BorrowerObligor and shall
be binding upon and enforceable against each BorrowerObligor to the same extent
as if the same had been made directly by each BorrowerObligor.

SECTION 1.06. Treatment of Hedging Agreements. For purposes hereof, it is
understood that any obligations of a Borrower to a Person arising under a
Hedging Agreement entered into at the time such Person (or an Affiliate thereof)
is a “Lender” party to this Agreement shall nevertheless continue to constitute
Obligations for purposes hereof (but only to the extent designated as
“Obligations” by the Obligor Representative pursuant to the definition of such
term), notwithstanding that such Person (or its Affiliate) may have assigned all
of its Loans and other interests in this Agreement and, therefore, at the time a
claim is to be made in respect of such obligations, such Person (or its
Affiliate) is no longer a “Lender” party to this Agreement, provided that
neither such Person nor any such Affiliate shall be entitled to the benefits of
this Agreement (and such obligations shall not be Obligations hereunder) unless,
at or prior to the time it ceased to be a Lender hereunder, it shall have
notified the Administrative Agent in writing of the existence of such agreement.

ARTICLE II

THE CREDITS

SECTION 2.01. Commitments.

(a) Revolving Credit Loans. Subject to the terms and conditions set forth
herein, each Revolving Credit Lender agrees to make Revolving Credit Loans to
the Borrowers from time to time during the Revolving Credit Availability Period
in an aggregate principal amount that will not result in (i) such Lender’s
Revolving Credit Loans exceeding such Lender’s Revolving Credit Commitment or
(ii) the sum of the total Revolving Credit Exposures plus the aggregate
principal amount of outstanding Competitive Loans exceeding the total Revolving
Credit Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Credit Loans. Notwithstanding any other provision of this Agreement,
more than one Syndicated Borrowing may be made on the same day.

(b) Term Loans. Subject to the terms and conditions set forth herein, each Term
Loan Lender agrees to make one or more Term Loans to the Borrowers on the
Effective Date in a principal amount not exceeding its Term Loan Commitment.
Amounts prepaid or repaid in respect of Term Loans may not be reborrowed.

SECTION 2.02. Loans and Borrowings.

(a) Obligation of Lenders. Each Syndicated Loan of a particular Class shall be
made as part of a Borrowing consisting of Loans of such Class made by the
Lenders ratably in accordance with their respective Commitments of such Class.
Each Competitive Loan shall be made in accordance with the procedures set forth
in Section 2.05. The failure of any Lender to make any Loan required to be made

 

Credit Agreement



--------------------------------------------------------------------------------

- 23 -

 

by it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments and Competitive Bids of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

(b) Type of Loans. Subject to Section 2.13, (i) each Syndicated Borrowing shall
be comprised entirely of Base Rate Loans or Eurodollar Loans as the
BorrowerObligor Representative may request in accordance herewith and (ii) each
Competitive Borrowing shall be comprised entirely of Eurodollar Loans or Fixed
Rate Loans as the BorrowerObligor Representative may request in accordance
herewith. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrowers to repay such Loan in accordance with the terms of this Agreement.

(c) Minimum Amounts. At the commencement of each Interest Period for a
Eurodollar Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $10,000,000. At the time that
each Base Rate Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $500,000 and not less than $5,000,000; provided
that (i) a Base Rate Borrowing of Loans of any Class may be in an aggregate
amount that is equal to the entire unused balance of the total Commitments of
such Class and (ii) a Revolving Credit Base Rate Borrowing may be in an amount
that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.04(e). Each Competitive Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 and not less than
$5,000,000. Borrowings of more than one Type and Class may be outstanding at the
same time.

SECTION 2.03. Requests for Borrowings. To request a Syndicated Borrowing, the
BorrowerObligor Representative shall notify the Administrative Agent of such
request by telephone (a) in the case of a Syndicated Eurodollar Borrowing, not
later than 11:00 a.m., New York City time, three Business Days before the date
of the proposed Borrowing (except that in the case of a Eurodollar Borrowing on
the Effective Date, such notice shall be given not later than 1:00 p.m., New
York City time, two Business days before the date of the proposed Borrowing) or
(b) in the case of a Base Rate Borrowing, not later than 11:00 a.m., New York
City time, on the Business Day of the proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
in a form approved by the Administrative Agent and signed by the BorrowerObligor
Representative. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:

(i) whether the requested Borrowing is to be a Revolving Credit Borrowing or
Term Loan Borrowing;

(ii) the aggregate amount of such Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be a Base Rate Borrowing or a Eurodollar
Borrowing;

(v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

Credit Agreement



--------------------------------------------------------------------------------

- 24 -

 

(vi) the location and number of the account to which funds are to be disbursed,
which shall comply with the requirements of Section 2.06.

If no election as to the Type of Syndicated Borrowing is specified, then the
requested Borrowing shall (x) in the case of a Revolving Credit Borrowing, be a
Base Rate Borrowing and (y) in the case of a Term Loan Borrowing, be a
Eurodollar Borrowing having an Interest Period of one month’s duration. If no
Interest Period is specified with respect to any requested Syndicated Eurodollar
Borrowing, then the Borrowers shall be deemed to have selected an Interest
Period of one month’s duration. Promptly following receipt of a Borrowing
Request in accordance with this Section 2.03, the Administrative Agent shall
advise each Lender of the details thereof and of the amount of such Lender’s
Loan to be made as part of the requested Borrowing.

Anything herein to the contrary notwithstanding, the initial Borrowing hereunder
shall be a Base Rate Borrowing, except to the extent that this Agreement shall
have been duly executed and delivered by each of the parties hereto at least
three Business Days prior to the Effective Date and the Borrowers have given
timely notice of a Eurodollar Borrowing after such execution and delivery (or,
alternatively, the Borrowers shall have executed and delivered to the
Administrative Agent a pre-funding letter in form and substance satisfactory to
the Administrative Agent pursuant to which the Borrowers have agreed to
reimburse the Lenders for any costs of the type described in Section 2.15 in the
event that, for any reason, the Effective Date and initial Loans do not occur on
the date specified in such pre-funding letter).

SECTION 2.04. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, in addition
to the Revolving Credit Loans provided for in Section 2.01(a), the
BorrowerObligor Representative may request the issuance of Letters of Credit for
any Borrower’s or any Subsidiary’s account by any Issuing Bank (or, if agreed to
by the respective Issuing Banks, by more than one Issuing Bank under a Letter of
Credit providing for several liability of the Issuing Banks issuing such Letter
of Credit), in a form reasonably acceptable to the relevant Issuing Bank(s), at
any time and from time to time during the Revolving Credit Availability Period.
Letters of Credit issued hereunder shall constitute utilization of the Revolving
Credit Commitments. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the BorrowerObligor
Representative on behalf of any Borrower or Subsidiary to, or entered into by
the Borrowers or any Subsidiary with, one or more Issuing Banks relating to any
Letters of Credit, the terms and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the BorrowerObligor
Representative shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the respective
Issuing Bank(s)) to one or more Issuing Bank(s) selected by it and to the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
the date of issuance, amendment, renewal or extension, the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section 2.04), the amount of such Letter of Credit, the identity of the Borrower
or Subsidiary for whose account such Letter of Credit is to be issued,

 

Credit Agreement



--------------------------------------------------------------------------------

- 25 -

 

the name and address of the beneficiary thereof and such other information as
shall be necessary to prepare, amend, renew or extend such Letter of Credit. If
requested by the respective Issuing Bank(s), the BorrowerObligor Representative
also shall submit a letter of credit application on the standard form of such
Issuing Bank(s) in connection with any request for a Letter of Credit. A Letter
of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrowers
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the aggregate LC Exposure of all
of the Issuing Banks (determined for these purposes without giving effect to the
participations therein of the Revolving Credit Lenders pursuant to paragraph
(d) of this Section 2.04) shall not exceed $6,000,000,0003,000,000,000 (or if
the Revolving Credit Commitments have been increased to a higher amount pursuant
to Section 2.08(d), such higher amount), (ii) the sum of the total Revolving
Credit Exposure plus the aggregate principal amount of outstanding Competitive
Loans shall not exceed the total Revolving Credit Commitments and (iii) the
aggregate LC Exposure of each Issuing Bank (so determined) shall not exceed the
amount that such Issuing Bank has agreed shall be its “Maximum LC Exposure”. Any
Issuing Bank listed in the table below hereby agrees that its “Maximum LC
Exposure” shall be the amount set forth opposite the name of such Issuing Bank
in such table:

 

Issuing Bank

   Maximum LC Exposure

JPMorgan Chase Bank, N.A.

   $ 500,000,000375,000,000

Citibank, N.A.

   $ 500,000,000375,000,000

Bank of America, N.A.

   $ 500,000,000375,000,000

The Bank of Nova Scotia

   $ 500,000,000375,000,000

Barclays Bank Plc

   $ 500,000,000375,000,000

Wachovia Bank, National Association

   $ 500,000,000375,000,000

Société Générale

   $ 500,000,000375,000,000

Royal Bank of Scotland

   $ 500,000,000375,000,000

The “Maximum LC Exposure” of any Issuing Bank that becomes such after the date
hereof pursuant to a designation by the Borrowers as contemplated in the
definition of “Issuing Banks” shall be the amount specified in the written
instrument contemplated by said definition. The “Maximum LC Exposure” of any
Issuing Bank may be increased at any time pursuant to a written instrument
executed and delivered between the Borrowers, such Issuing Bank and the
Administrative Agent. In no event shall any Revolving Credit Lender be obligated
to increase its Maximum LC Exposure upon an increase of Revolving Credit
Commitments pursuant to Section 2.08(d). Concurrently with any reduction of the
Revolving Credit Commitments pursuant to Section 2.10, the “Maximum LC Exposure”
of each Issuing Bank shall be automatically reduced by an amount equal to such
Issuing Bank’s LC Applicable Percentage of the amount of such reduction.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the date that is five Business Days prior to the Revolving Credit
Termination Date, provided that in the case of any Letter of Credit having a
term of longer than 12 months, the respective Issuing Bank(s) may request that
such Letter of Credit include customary early termination rights (which shall in
any event permit the respective beneficiary thereof to draw the full amount of
such Letter of Credit upon receipt of notice of termination from such Issuing
Bank(s)).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) by any Issuing Bank(s), and
without any further action on the part of such Issuing Bank(s) or the Lenders,
such Issuing Bank(s) hereby grant(s) to each Revolving

 

Credit Agreement



--------------------------------------------------------------------------------

- 26 -

 

Credit Lender, and each Revolving Credit Lender hereby acquires from such
Issuing Bank(s), a participation in such Letter of Credit equal to such
Revolving Credit Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Credit Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
such Issuing Bank(s), such Revolving Credit Lender’s Applicable Percentage of
each LC Disbursement made by such Issuing Bank(s) and not reimbursed by the
Borrowers on the date due as provided in paragraph (e) of this Section 2.04, or
of any reimbursement payment required to be refunded to the Borrowers for any
reason. Each Revolving Credit Lender acknowledges and agrees that its obligation
to acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrowers shall reimburse such Issuing Bank in
respect of such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement (together with interest on the amount of such LC
Disbursement for the period from the date of such LC Disbursement to but
excluding the date of such reimbursement at a rate per annum equal to the
Adjusted Base Rate plus the Applicable Rate plus for any Commitment Utilization
Day, the Applicable Additional Margin) not later than 12:00 noon, New York City
time, (i) for any Letter of Credit with a face amount of $20,000,000 or more, on
the Business Day that the BorrowerObligor Representative receives notice of such
LC Disbursement if such notice is received prior to 10:00 a.m., New York City
time, or the Business Day immediately following the day that the Borrowers
receive such notice, if such notice is not received prior to such time or
(ii) for any other Letter of Credit, on the second Business Day immediately
following the day that the BorrowerObligor Representative receives notice of
such LC Disbursement, provided that, if such LC Disbursement is not less than
$1,000,000, the BorrowerObligor Representative may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 that such
payment be financed with a Revolving Credit Base Rate Borrowing in an equivalent
amount and, to the extent so financed, the Borrowers’ obligation to make such
payment shall be discharged and replaced by the resulting Revolving Credit Base
Rate Borrowing.

If the Borrowers fail to make such payment when due, the Administrative Agent
shall notify each Revolving Credit Lender of the applicable LC Disbursement, the
payment then due from the Borrowers in respect thereof and such Revolving Credit
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Revolving Credit Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrowers, in the same
manner as provided in Section 2.06 with respect to Revolving Credit Loans made
by such Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Credit Lenders), and the Administrative Agent shall
promptly pay to the respective Issuing Bank the amounts so received by it from
the Revolving Credit Lenders. Promptly following receipt by the Administrative
Agent of any payment from the Borrowers pursuant to this paragraph, the
Administrative Agent shall distribute such payment to the respective Issuing
Bank or, to the extent that the Revolving Credit Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Revolving Credit Lender pursuant to this paragraph to reimburse the Issuing Bank
for any LC Disbursement shall not constitute a Loan and shall not relieve the
Borrowers of their obligation to reimburse such LC Disbursement.

 

Credit Agreement



--------------------------------------------------------------------------------

- 27 -

 

(f) Obligations Absolute. The Borrowers’ obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section 2.04 shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit, or any term or provision therein, (ii) any draft or other
document presented under a Letter of Credit proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (iii) payment by the respective Issuing Bank(s) under a Letter of
Credit against presentation of a draft or other document that does not comply
strictly with the terms of such Letter of Credit and (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.04, constitute a legal or
equitable discharge of the Borrowers’ obligations hereunder.

Neither the Administrative Agent, the Lenders nor any Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit by such
Issuing Bank or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the respective Issuing Bank; provided that the
foregoing shall not be construed to excuse an Issuing Bank from liability to the
Borrowers to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrowers to the
extent permitted by applicable law) suffered by the Borrowers that are caused by
such Issuing Bank’s gross negligence or wilful misconduct when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that:

(i) each Issuing Bank may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;

(ii) each Issuing Bank shall have the right, in its sole discretion, to decline
to accept such documents and decline to make such payment if such documents are
not in strict compliance with the terms of such Letter of Credit; and

(iii) this sentence shall establish the standard of care to be exercised by an
Issuing Bank when determining whether drafts and other documents presented under
a Letter of Credit comply with the terms thereof (and the parties hereto hereby
waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).

(g) Disbursement Procedures. The Issuing Bank(s) for any Letter of Credit shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under such Letter of Credit. Such Issuing Bank(s)
shall promptly notify the Administrative Agent and the BorrowerObligor
Representative by telephone (confirmed by telecopy) of such demand for payment
and whether such Issuing Bank(s) have made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrowers of their obligation to reimburse such Issuing
Bank(s) and the Revolving Credit Lenders with respect to any such LC
Disbursement.

 

Credit Agreement



--------------------------------------------------------------------------------

- 28 -

 

(h) Interim Interest. If the Issuing Bank(s) for any Letter of Credit shall make
any LC Disbursement, then, unless the Borrowers shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Borrowers reimburse such
LC Disbursement, at the rate per annum then applicable to Revolving Credit Base
Rate Loans; provided that, if the Borrowers fail to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section 2.04, then
Section 2.12(d) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of such Issuing Bank(s), except that interest accrued on and
after the date of payment by any Revolving Credit Lender pursuant to paragraph
(e) of this Section 2.04 to reimburse such Issuing Bank(s) shall be for the
account of such Lender to the extent of such payment.

(i) Cash Collateralization. If either (i) an Event of Default shall occur and be
continuing and the BorrowerObligor Representative receives notice from the
Administrative Agent or the Required Revolving Credit Lenders demanding the
deposit of cash collateral pursuant to this paragraph, or (ii) the Borrowers
shall be required to provide cover for LC Exposure pursuant to Section 2.10(b),
the Borrowers shall immediately deposit into a cash collateral account in the
name and under the control of the Administrative Agent an amount in cash equal
to, in the case of an Event of Default, the LC Exposure as of such date plus any
accrued and unpaid interest thereon and, in the case of cover pursuant to
Section 2.10(b), the amount required under Section 2.10(b); provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to any Borrower described in clause (h) or (i) of Article VII. Such
deposit shall be held by the Administrative Agent as collateral for the LC
Exposure under this Agreement.

(j) Existing Letters of Credit. Pursuant to Section 2.04 of the Existing NCI
Credit Agreement, the Issuing Banks have issued various “Letters of Credit”
under and as defined in the Existing NCI Credit Agreement. On the Effective
Date, subject to the satisfaction of the conditions precedent set forth in
Article IV, each of such “Letters of Credit” under the Existing NCI Credit
Agreement shall automatically, and without any action on the part of any Person,
become a Letter of Credit hereunder (each Borrower hereby assuming the
obligations of the “Borrower” under the Existing NCI Credit Agreement in respect
of such “Letters of Credit”), and each of the “Issuing Banks” under the Existing
NCI Credit Agreement that is an Issuing Bank hereunder hereby unconditionally
releases each “Revolving Credit Lender” under the Existing NCI Credit Agreement
from any liability under such “Revolving Credit Lender’s” participation under
the Existing NCI Credit Agreement in respect of such Letter of Credit.

(k) Issuing Bank Agreements; Quarterly Reports to Lenders. Unless otherwise
requested by the Administrative Agent, each Issuing Bank shall report in writing
to the Administrative Agent (i) on the first Business Day of each week, the
daily activity (set forth by day) in respect of Letters of Credit during the
immediately preceding week, including all issuances, extensions, amendments and
renewals, all expirations and cancellations and all disbursements and
reimbursements, (ii) on or prior to each Business Day on which such Issuing Bank
expects to issue, amend, renew or extend any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the aggregate face amount of the
Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension (and whether the amount thereof changed), it being

 

Credit Agreement



--------------------------------------------------------------------------------

- 29 -

 

understood that such Issuing Bank shall not permit any issuance, renewal,
extension or amendment resulting in an increase in the amount of any Letter of
Credit to occur without first obtaining written confirmation from the
Administrative Agent that it is then permitted under this Agreement, (iii) on
each Business Day on which such Issuing Bank makes any LC Disbursement, the date
of such LC Disbursement and the amount of such LC Disbursement, (iv) on any
Business Day on which the Borrowers fail to reimburse an LC Disbursement
required to be reimbursed to such Issuing Bank on such day, the date of such
failure, and the amount of such LC Disbursement and (v) on any other Business
Day, such other information as the Administrative Agent shall reasonably
request.

Promptly following the end of each fiscal quarter, the Administrative Agent
shall furnish to the Lenders information regarding all outstanding Letters of
Credit as of the end of such fiscal quarter.

SECTION 2.05. Competitive Bid Procedure.

(a) Requests for Bids by the Borrower. Subject to the terms and conditions set
forth herein, from time to time during the Revolving Credit Availability Period,
the Borrowers may request Competitive Bids and may (but shall not have any
obligation to) accept Competitive Bids and borrow Competitive Loans; provided
that the sum of the total Revolving Credit Exposures plus the aggregate
principal amount of outstanding Competitive Loans at any time shall not exceed
the total Revolving Credit Commitments. To request Competitive Bids, the
BorrowerObligor Representative shall notify the Administrative Agent of such
request by telephone, in the case of a Eurodollar Borrowing, not later than
11:00 a.m., New York City time, four Business Days before the date of the
proposed Borrowing and, in the case of a Fixed Rate Borrowing, not later than
10:00 a.m., New York City time, one Business Day before the date of the proposed
Borrowing; provided that the BorrowerObligor Representative may submit up to
(but not more than) three Competitive Bid Requests on the same day, but a
Competitive Bid Request shall not be made within five Business Days after the
date of any previous Competitive Bid Request, unless any and all such previous
Competitive Bid Requests shall have been withdrawn or all Competitive Bids
received in response thereto rejected. Each such telephonic Competitive Bid
Request shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Competitive Bid Request in a form approved by
the Administrative Agent and signed by the Borrowers. Each such telephonic and
written Competitive Bid Request shall specify the following information in
compliance with Section 2.03:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be a Eurodollar Borrowing or a Fixed Rate
Borrowing;

(iv) the initial Interest Period for such Borrowing, which shall be a period
contemplated by the definition of the term “Interest Period”; and

(v) the location and number of the account to which funds are to be disbursed,
which shall comply with the requirements of Section 2.06(a).

 

Credit Agreement



--------------------------------------------------------------------------------

- 30 -

 

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Revolving Credit Lenders of
the details thereof by telecopy, inviting the Revolving Credit Lenders to submit
Competitive Bids.

(b) Making of Bids by Lenders. Each Revolving Credit Lender may (but shall not
have any obligation to) make one or more Competitive Bids to the Borrowers in
response to a Competitive Bid Request. Each Competitive Bid by a Revolving
Credit Lender must be in a form approved by the Administrative Agent and must be
received by the Administrative Agent by telecopy, in the case of a Eurodollar
Competitive Borrowing, not later than 9:30 a.m., New York City time, three
Business Days before the proposed date of such Competitive Borrowing, and in the
case of a Fixed Rate Borrowing, not later than 9:30 a.m., New York City time, on
the proposed date of such Competitive Borrowing. Competitive Bids that do not
conform substantially to the form approved by the Administrative Agent may be
rejected by the Administrative Agent, and the Administrative Agent shall notify
the applicable Revolving Credit Lender as promptly as practicable. Each
Competitive Bid shall specify (i) the principal amount (which shall be a minimum
of $5,000,000 and an integral multiple of $1,000,000 and which may equal the
entire principal amount of the Competitive Borrowing requested by the Borrowers)
of the Competitive Loan or Loans that the Lender is willing to make, (ii) the
Competitive Bid Rate or Rates at which the Lender is prepared to make such Loan
or Loans (expressed as a percentage rate per annum in the form of a decimal to
no more than four decimal places) and (iii) the Interest Period applicable to
each such Loan and the last day thereof.

(c) Notification of Bids by Administrative Agent. The Administrative Agent shall
promptly notify the Borrowers by telecopy of the Competitive Bid Rate and the
principal amount specified in each Competitive Bid and the identity of the
Revolving Credit Lender that shall have made such Competitive Bid.

(d) Acceptance of Bids by the BorrowerObligor Representative. Subject only to
the provisions of this paragraph, the BorrowerObligor Representative may accept
or reject any Competitive Bid. The Borrowers shall notify the Administrative
Agent by telephone, confirmed by telecopy in a form approved by the
Administrative Agent, whether and to what extent it has decided to accept or
reject each Competitive Bid, in the case of a Eurodollar Competitive Borrowing,
not later than 10:30 a.m., New York City time, three Business Days before the
date of the proposed Competitive Borrowing, and in the case of a Fixed Rate
Borrowing, not later than 11:00 a.m., New York City time, on the proposed date
of the Competitive Borrowing; provided that (i) the failure of the
BorrowerObligor Representative to give such notice shall be deemed to be a
rejection of each Competitive Bid, (ii) the Borrowers shall not accept a
Competitive Bid made at a particular Competitive Bid Rate if the Borrowers
reject a Competitive Bid made at a lower Competitive Bid Rate, (iii) the
aggregate amount of the Competitive Bids accepted by the Borrowers shall not
exceed the aggregate amount of the requested Competitive Borrowing specified in
the related Competitive Bid Request, (iv) to the extent necessary to comply with
clause (iii) above, the Borrowers may accept Competitive Bids at the same
Competitive Bid Rate in part, which acceptance, in the case of multiple
Competitive Bids at such Competitive Bid Rate, shall be made pro rata in
accordance with the amount of each such Competitive Bid, and (v) except pursuant
to clause (iv) above, no Competitive Bid shall be accepted for a Competitive
Loan unless such Competitive Loan is in a minimum principal amount of $5,000,000
and an integral multiple of $1,000,000; provided further that if a Competitive
Loan must be in an amount less than $5,000,000 because of the provisions of
clause (iv) above, such Competitive Loan may be for a minimum of $1,000,000 or
any integral multiple thereof, and in calculating the pro rata allocation of
acceptances of portions of multiple Competitive Bids at a particular Competitive
Bid Rate pursuant to clause (iv) above, the amounts shall be rounded to integral
multiples of $1,000,000 in a manner determined by the Borrowers. A notice given
by the Borrowers pursuant to this paragraph shall be irrevocable.

 

Credit Agreement



--------------------------------------------------------------------------------

- 31 -

 

(e) Notification of Acceptances by the Administrative Agent. The Administrative
Agent shall promptly notify each bidding Revolving Credit Lender by telecopy
whether or not its Competitive Bid has been accepted (and, if so, the amount and
Competitive Bid Rate so accepted), and each successful bidder will thereupon
become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.

(f) Bids by the Administrative Agent. If the Administrative Agent shall elect to
submit a Competitive Bid in its capacity as a Lender, it shall submit such
Competitive Bid directly to the BorrowerObligor Representative at least one
quarter of an hour earlier than the time by which the other Lenders are required
to submit their Competitive Bids to the Administrative Agent pursuant to
paragraph (b) of this Section.

SECTION 2.06. Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 12:00 noon, New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make such Loans available to the Borrowers by
promptly crediting the amounts so received, in like funds, to an account of the
Borrowers maintained with the Administrative Agent in New York City and
designated by the BorrowerObligor Representative in the applicable Borrowing
Request or Competitive Bid Request; provided that Revolving Credit Base Rate
Loans made to finance the reimbursement of an LC Disbursement under any Letter
of Credit as provided in Section 2.04(e) shall be remitted by the Administrative
Agent to the respective Issuing Bank for such Letter of Credit.

(b) Presumption by Administrative Agent. Unless the Administrative Agent shall
have received notice from a Lender prior to the proposed date of any Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section 2.06 and may, in reliance upon such assumption, make
available to the Borrowers a corresponding amount. In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrowers to but excluding the date of payment
to the Administrative Agent, at the Federal Funds Effective Rate. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing.

SECTION 2.07. Interest Elections for Syndicated Borrowings.

(a) Elections by Borrowers. Each Syndicated Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Syndicated Eurodollar Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrowers may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Syndicated Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this

 

Credit Agreement



--------------------------------------------------------------------------------

- 32 -

 

Section 2.07. The Borrowers may elect different options for continuations and
conversions with respect to different portions of the affected Borrowing, in
which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Competitive Borrowings, which may not be converted or continued.

(b) Notice of Elections. To make an election pursuant to this Section 2.07, the
BorrowerObligor Representative shall notify the Administrative Agent of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.03 if the Borrowers were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the BorrowerObligor Representative.

(c) Information in Election Notices. Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options for continuations or conversions are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurodollar Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Notice by Administrative Agent to Lenders. Promptly following receipt of an
Interest Election Request, the Administrative Agent shall advise each Lender of
the details thereof and of such Lender’s portion of each resulting Borrowing.

(e) Presumption if No Notice. If the BorrowerObligor Representative fails to
deliver a timely Interest Election Request with respect to a Syndicated
Eurodollar Borrowing prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period such Borrowing shall (x) if a Revolving Credit Borrowing, be
converted to a Base Rate Borrowing and (y) if a Term Loan Borrowing, be
converted into, or continued as, a Eurodollar Borrowing having an Interest
Period of one month’s duration. Notwithstanding any contrary provision hereof,
if the Borrowers shall default in the payment of any principal of or interest on
any Loan, or any reimbursement obligation in respect of any LC Disbursement, and
the Administrative Agent, at the

 

Credit Agreement



--------------------------------------------------------------------------------

- 33 -

 

request of the Required Lenders, so notifies the BorrowerObligor Representative,
then, so long as such default is continuing (i) no outstanding Syndicated
Borrowing may be converted to or continued as a Syndicated Eurodollar Borrowing
and (ii) unless repaid, each Syndicated Eurodollar Borrowing shall be converted
to a Base Rate Borrowing at the end of the Interest Period applicable thereto.

SECTION 2.08. Termination, Reduction and Increase of Commitments.

(a) Termination of Commitments. Unless previously terminated, (i) the Revolving
Credit Commitments shall terminate at the close of business on the Revolving
Credit Termination Date and (ii) the Term Loan Commitments shall terminate at
5:00 p.m., New York City time, on the Effective Date.

(b) Voluntary Termination or Reduction. The Borrowers may at any time terminate,
or from time to time reduce, the Revolving Credit Commitments; provided that
(i) each reduction of the Revolving Credit Commitments shall be in an amount
that is an integral multiple of $1,000,000 and not less than $5,000,000 and
(ii) the Borrowers shall not terminate or reduce the Revolving Credit
Commitments if, after giving effect to any concurrent prepayment of Loans in
accordance with Section 2.10, the sum of the Revolving Credit Exposures plus the
aggregate principal amount of outstanding Competitive Loans would exceed the
total Revolving Credit Commitments.

(c) Notice of Termination or Reduction. The BorrowerObligor Representative shall
notify the Administrative Agent of any election to terminate or reduce
Commitments under paragraph (b) of this Section 2.08 at least three Business
Days prior to the effective date of such termination or reduction, specifying
such election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the BorrowerObligor Representative pursuant to
this Section 2.08 shall be irrevocable; provided that a notice of termination of
Commitments delivered by the BorrowerObligor Representative may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the BorrowerObligor Representative (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Any termination or reduction of Commitments
shall be permanent. Each reduction of Commitments of any Class shall be made
ratably among the Lenders in accordance with their respective Commitments of
such Class.

(d) Increase of the Revolving Credit Commitments.

(i) Requests for Revolving Credit Commitment Increase. The Borrowers may, at any
time, propose that the Revolving Credit Commitments hereunder be increased (each
such proposed increase being a “Revolving Credit Commitment Increase”) by having
an existing Revolving Credit Lender agree to increase its then existing
Revolving Credit Commitment (each an “Increasing Lender”) and/or by adding as a
new Revolving Credit Lender hereunder any Person which shall agree to provide a
Revolving Credit Commitment hereunder (each an “Assuming Lender”), in each case
with the consent of the Administrative Agent and each Issuing Bank, by notice to
the Administrative Agent given by the BorrowerObligor Representative specifying
the amount of the relevant Commitment Increase, the Lender or Lenders providing
for such Revolving Credit Commitment Increase and the date on which such
increase is to be effective (the “Revolving Credit Commitment Increase Date”),
which shall be a Business Day at least three Business Days after delivery of
such notice; provided that:

(A) the minimum amount of the increase in Revolving Credit Commitments on any
Revolving Credit Commitment Increase Date shall be an integral multiple of
$100,000,000;

 

Credit Agreement



--------------------------------------------------------------------------------

- 34 -

 

(B) immediately after giving effect to such Revolving Credit Commitment
Increase, the Revolving Credit Commitments shall not exceed $8,000,000,000;

(C) no Default shall have occurred and be continuing on such Revolving Credit
Commitment Increase Date or shall result from the proposed Revolving Credit
Commitment Increase; and

(D) the representations and warranties contained in this Agreement shall be true
and correct on and as of the Revolving Credit Commitment Increase Date as if
made on and as of such date (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date).

(ii) Effectiveness of Commitment Increase. The Assuming Lender, if any, shall
become a Revolving Credit Lender hereunder as of such Revolving Credit
Commitment Increase Date and the Revolving Credit Commitment of any Increasing
Lender and such Assuming Lender shall be increased as of such Revolving Credit
Commitment Increase Date; provided that:

(x) the Administrative Agent shall have received on or prior to 1:00 p.m., New
York City time, on such Revolving Credit Commitment Increase Date a certificate
of a Financial Officer of Sprint Nextel stating that each of the applicable
conditions to such Revolving Credit Commitment Increase set forth in this
Section 2.08(d) has been satisfied;

(y) with respect to each Assuming Lender, the Administrative Agent shall have
received, on or prior to 1:00 p.m., New York City time, on such Revolving Credit
Commitment Increase Date, an agreement, in form and substance satisfactory to
the Borrowers and the Administrative Agent, pursuant to which such Assuming
Lender shall, effective as of such Revolving Credit Commitment Increase Date,
undertake a Revolving Credit Commitment, duly executed by such Assuming Lender
and the Borrowers and acknowledged by the Administrative Agent; and

(z) each Increasing Lender shall have delivered to the Administrative Agent, on
or prior to 1:00 p.m., New York City time, on such Revolving Credit Commitment
Increase Date, confirmation in writing satisfactory to the Administrative Agent
as to its increased Revolving Credit Commitment, with a copy of such
confirmation to the Borrowers.

(iii) Recordation into Register. Upon its receipt of confirmation referred to in
clause (ii)(z) above from a Revolving Credit Lender that it is increasing its
Revolving Credit Commitment hereunder, together with the certificate referred to
in clause (ii)(x) above, the Administrative Agent shall (A) record the
information contained therein in the Register and (B) give prompt notice thereof
to Sprint Nextel. Upon its receipt of an agreement referred to in clause (ii)(y)
above executed by an Assuming Lender, together with the certificate referred to
in clause (ii)(x) above, the Administrative Agent shall, if such agreement has
been completed, (x) accept such agreement, (y) record the information contained
therein in the Register and (z) give prompt notice thereof to Sprint Nextel.

 

Credit Agreement



--------------------------------------------------------------------------------

- 35 -

 

(iv) Adjustments of Borrowings upon Effectiveness of Increase. If any Revolving
Credit Loans shall be outstanding, the Borrowers will borrow from each of the
Increasing Lenders, and the Increasing Lenders shall have made Revolving Credit
Loans to the Borrowers (in the case of Revolving Credit Eurodollar Loans, with
Interest Period(s) ending on the date(s) of any then outstanding Interest
Period(s)), and (notwithstanding the provisions in this Agreement requiring that
borrowings and prepayments be made ratably in accordance with the principal
amounts of the Loans of any Class held by the Lenders) the Borrowers shall
prepay the Revolving Credit Loans held by the other Revolving Credit Lenders
(other than the Increasing Lenders) in such amounts as may be necessary,
together with any amounts payable under Section 2.15 as a result of such
prepayment, so that after giving effect to such Revolving Credit Loans and
prepayments, the Revolving Credit Loans (and Interest Period(s) of Revolving
Credit Eurodollar Loan(s)) shall be held by the Revolving Credit Lenders pro
rata in accordance with the respective amounts of their Revolving Credit
Commitments (as modified hereby).

SECTION 2.09. Repayment of Loans; Evidence of Debt.

(a) Revolving Credit Loans. The Borrowers hereby unconditionally promise to pay
to the Administrative Agent for the account of each Revolving Credit Lender the
then unpaid principal amount of such Lender’s Revolving Credit Loans in full on
the Revolving Credit Termination Date.

(b) Term Loans. The Borrowers hereby unconditionally promise to pay to the
Administrative Agent for the account of the Term Loan Lenders the principal of
the Term Loans on the Term Loan Maturity Date.

(c) Competitive Loans. The Borrowers hereby unconditionally promise to pay to
the Administrative Agent for the account of the applicable Lender or Lenders
that made the Competitive Bid Loans the then unpaid principal amount of each
Competitive Loan on the last day of the Interest Period applicable to such Loan.

(d) Maintenance of Loan Accounts by Lenders. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrowers to such Lender resulting from each Loan held by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.

(e) Maintenance of Loan Accounts by Administrative Agent. The Administrative
Agent shall maintain accounts in which it shall record (i) the amount of each
Loan outstanding hereunder, the Class and Type thereof and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrowers to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof.

(f) Effect of Loan Accounts. The entries made in the accounts maintained
pursuant to paragraph (d) or (e) of this Section 2.09 shall be prima facie
evidence of the existence and amounts of the obligations recorded therein;
provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrowers to repay the Loans in accordance with the terms of this
Agreement.

 

Credit Agreement



--------------------------------------------------------------------------------

- 36 -

 

(g) Promissory Notes. Any Lender may request that Loans held by it be evidenced
by a promissory note. In such event, the Borrowers shall prepare, execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.10. Prepayment of Loans.

(a) Optional Prepayment. The Borrowers shall have the right at any time and from
time to time to prepay any Borrowing of any Class in whole or in part, subject
to prior notice in accordance with paragraph (c) of this Section 2.10, provided
that the Borrowers shall not have the right to prepay any Competitive Loan
without the prior consent of the Lender thereof. It shall not be necessary in
connection with the prepayment of any Class of Term Loans that concurrent
prepayments be made of any other Class of Loans.

(b) Mandatory Prepayments. The Borrowers shall prepay the Loans hereunder and
the Commitments shall be subject to automatic reduction, as follows:

(i) Revolving Credit Loans. The Borrowers shall from time to time prior to the
Revolving Credit Termination Date prepay the Revolving Credit Loans and
Competitive Loans (and/or provide cover for LC Exposure as specified in
Section 2.04(i)) in such amounts as shall be necessary so that at all times the
sum of the total Revolving Credit Exposures plus the aggregate principal amount
of all Competitive Loans do not exceed the total Revolving Credit Commitments.
Any prepayment pursuant to this paragraph shall be applied, first, to Revolving
Credit Loans outstanding, second, as cover for LC Exposure as specified in
Section 2.04(i) and third, to Competitive Loans outstanding.

(ii) All Loans, etc. The Borrowers shall prepay the Loans hereunder and the
Commitments shall be subject to automatic permanent reduction, as follows:

(x) Change in Control. Upon the occurrence of any Change in Control, unless the
Required Lenders of the respective Class shall elect otherwise, the Borrowers
shall prepay the Loans hereunder in full (and provide cover for LC Exposure as
specified in Section 2.04(i)), and the Commitments hereunder of such Class shall
be automatically terminated.

(y) Asset Sales. Together with each delivery of financial statements pursuant to
Section 5.01(a) or 5.01(b), the Obligor Representative shall deliver to the
Administrative Agent a statement (a “Net Cash Proceeds Statement”) setting forth
in reasonable detail the aggregate amount of Net Cash Proceeds received during
the last fiscal quarter covered by such financial statements (the “Current Net
Cash Proceeds”). If the aggregate amount of the Current Net Cash Proceeds when
taken together with the

 

Credit Agreement



--------------------------------------------------------------------------------

- 37 -

 

aggregate amount of Net Cash Proceeds received in prior fiscal quarters as to
which a prepayment of the Indebtedness hereunder or the EDC Indebtedness has not
yet been made under this paragraph (other than as a result of the proviso hereto
or the requirement to only use 50% of Excess Disposition Proceeds to make
prepayments) shall exceed $500,000,000 in the aggregate (such excess amount, the
“Excess Disposition Proceeds”) then, not later than five Business Days after the
delivery of the applicable Net Cash Proceeds Statement (or if such Net Cash
Proceeds Statement shall not be delivered in conformity with the terms hereof,
five Business Days after the date such Net Cash Proceeds Statement was required
to be delivered), the Borrowers shall apply 50% of such Excess Disposition
Proceeds towards the prepayment of (A) the Loans and the reduction of the
Commitments as set forth in sub-clause (z) of this paragraph (and/or provide
cover for LC Exposure as specified in Section 2.04(i)) and (B) the EDC
Indebtedness (but only to the extent required under the EDC Credit Agreement),
pro rata based on their respective outstanding principal amount of loans
thereunder as of the end of the period covered by the applicable financial
statements (treating, for such purpose, as outstanding loans, the aggregate
outstanding L/C Exposure and the unused portion of the Commitments); provided
that the Borrowers shall not be required to make a prepayment under this
sub-clause (y) to the extent that (1) the Obligor Representative states in the
applicable Net Cash Proceeds Statement that all or any portion of such Net Cash
Proceeds (or an equivalent amount) is to be reinvested (or has been reinvested)
in any assets used or to be used by the Borrowers and their respective
Subsidiaries in the same or similar or related line of business, and (2) such
Net Cash Proceeds (or an equivalent amount) are or have been in fact so applied
to such reinvestment within twelve months of the related Asset Sale or Recovery
Event.

(z) Application. All amounts to be applied in connection with prepayments and
Commitment reductions hereunder made pursuant to sub-clause (y) of this
paragraph shall be applied to the permanent reduction of the aggregate amount of
the Revolving Credit Commitments whether or not any Loans are outstanding (and
to the extent that, after giving effect to such reduction, the sum of the total
Revolving Credit Exposures plus the aggregate outstanding principal amount of
all Competitive Loans would exceed the total Revolving Credit Commitments, the
Borrower shall first, prepay Revolving Credit Loans, second, provide cover for
LC Exposure as specified in Section 2.04(i) and third, prepay Competitive Loans
in an aggregate amount equal to such excess).

(c) Notification of Prepayments. The BorrowerObligor Representative shall notify
the Administrative Agent by telephone (confirmed by telecopy) of any prepayment
hereunderunder paragraph (a) of this Section 2.10 (i) in the case of prepayment
of a Syndicated Eurodollar Borrowing or of a Competitive Borrowing, not later
than 11:00 a.m., New York City time, three Business Days before the date of
prepayment or (ii) in the case of prepayment of a Base Rate Borrowing, not later
than 11:00 a.m., New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of Commitments as contemplated by Section 2.08, then such notice of
prepayment may be revoked if such notice of termination is revoked in accordance
with Section 2.08. Promptly following receipt of any such notice relating to a
Syndicated Borrowing or Competitive Borrowing, the Administrative Agent shall
advise the Lenders holding Loans of such Class of the contents thereof. Each
partial prepayment of any Borrowing under paragraph (a) of this Section 2.10
shall be in an amount that would be permitted in the case of an advance of a
Borrowing of the same Type as provided in Section 2.02.

 

Credit Agreement



--------------------------------------------------------------------------------

- 38 -

 

(d) Prepayments Accompanied by Interest. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.12.

SECTION 2.11. Fees.

(a) FacilityCommitment Fee. The Borrowers agree to pay to the Administrative
Agent for the account of each Lender a facilitycommitment fee, which shall
accrue at the Facility Feea rate per annum equal to the Applicable Rate, on the
daily average unused amount of the Revolving Credit Commitment of such Lender
(whether used or unused) during the period from and including the Amendment
Effective Date to but excluding the date on which thesuch Revolving Credit
Commitment terminates; provided that, if such Lender continues to have any
Revolving Credit Exposure after its Revolving Credit Commitment terminates, then
such facility fee shall continue to accrue on the daily amount of such Lender’s
Revolving Credit Exposure from and including the date on which its Revolving
Credit Commitment terminates to but excluding the date on which such Lender
ceases to have any Revolving Credit Exposure. Accrued facility. Accrued
commitment fees shall be payable in arrears on each Quarterly Date and on the
date on which the Revolving Credit Commitments terminate, commencing on the
first such date to occur after the date hereof; provided that any facility fees
accruing after the date on which the Revolving Credit Commitments terminate
shall be payable on demand. All facility. All commitment fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). For purposes
hereof, the “Facility Fee Rate” means, for any day, the rate per annum set forth
below based upon the applicable Rating:

 

Rating

   Facility Fee Rate  

³ A+ or A1

   0.040 %

A or A2

   0.050 %

A- or A3

   0.060 %

BBB+ or Baa1

   0.070 %

BBB or Baa2

   0.100 %

£ BBB- or Baa3

   0.150 %

For the purposes of this Agreement, (i) any change in the Facility Fee Rate by
reason of a change in the Moody’s Rating or the S&P Rating shall become
effective on the date of announcement or publication by the respective rating
agency of a change in such Rating or, in the absence of such announcement or
publication, on the effective date of such changed Rating, (ii) at any time at
which the S&P Rating differs from the Moody’s Rating by more than one level,
then the Facility Fee Rate shall be determined by reference to the level next
below that of the higher of the two Ratings and (iii) at any time at which the
S&P Rating differs from the Moody’s Rating by one level, then the Facility Fee
Rate shall be determined by reference to the higher of the two Ratings.

 

Credit Agreement



--------------------------------------------------------------------------------

- 39 -

 

If the rating system of Moody’s or S&P shall change, or if either such rating
agency shall cease to be in the business of rating corporate debt obligations,
the Borrowers and the Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Facility Fee Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.

(b) Letter of Credit Fees. The Borrowers agree to pay with respect to Letters of
Credit outstanding hereunder the following fees:

(i) to the Administrative Agent for the account of each Revolving Credit Lender
a participation fee with respect to its participations in Letters of Credit,
which shall accrue at a rate per annum equal to the Applicable Rate (plus, if
applicable, the Applicable Additional Margin) used in determining interest on
Revolving Credit Eurodollar Loans on the average daily amount of such Lender’s
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Revolving Credit
Commitment terminates and the date on which there shall no longer be any Letters
of Credit outstanding hereunder, and

(ii) to each Issuing Bank (x) a fronting fee, which shall accrue at the rate of
1/10 of 1% per annum on the average daily amount of the LC Exposure of such
Issuing Bank (determined for these purposes without giving effect to the
participations therein of the Revolving Credit Lenders pursuant to paragraph
(d) of Section 2.04, and excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Revolving Credit Commitments and the date on which there shall no longer be any
Letters of Credit of such Issuing Bank outstanding hereunder, and (y) such
Issuing Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.

Accrued participation fees and fronting fees shall be payable in arrears on each
Quarterly Date and on the date the Revolving Credit Commitments terminate,
commencing on the first such date to occur after the date hereof, provided that
any such fees accruing after the date on which the Revolving Credit Commitments
terminate shall be payable on demand. All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

(c) Agency Fees. The Borrowers agree to pay to the Administrative Agent, for
theirits own respective accountsaccount, fees payable in the amounts and at the
times separately agreed upon in writing upon between the Borrowers and the
Administrative Agent.

(d) Payment of Fees. All fees payable hereunder shall be paid on the dates due,
in immediately available funds, to the Administrative Agent for distribution to
the Lenders entitled thereto. Fees paid shall not be refundable under any
circumstances, absent manifest error in the determination thereof.

 

Credit Agreement



--------------------------------------------------------------------------------

- 40 -

 

SECTION 2.12. Interest.

(a) Base Rate Borrowings. The Loans comprising each Base Rate Borrowing shall
bear interest at a rate per annum equal to (i) in the case of a Revolving Loan,
the Adjusted Base Rate plus the Applicable Rate plus for any Commitment
Utilization Day, the Applicable Additional Margin; or (ii) in the case of a Term
Loan, the Adjusted Base Rate plus the Applicable Rate.

(b) Eurodollar Borrowings. The Loans comprising each Eurodollar Borrowing shall
bear interest at a rate per annum equal to (i) in the case of a Revolving Loan,
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate plus for any Commitment Utilization Day, the Applicable
Additional Margin; (ii) in the case of a Term Loan, the Adjusted LIBO Rate for
the Interest Period in effect for such Borrowing plus the Applicable Rate, or
(iii) in the case of a Competitive Loan, the LIBO Rate for the Interest Period
in effect for such Borrowing plus (or minus, as applicable) the Margin
applicable to such Loan.

(c) Fixed Rate Borrowings. Each Fixed Rate Loan shall bear interest at the Fixed
Rate applicable to such Loan.

(d) Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the BorrowersObligors
hereunder is not paid when due, whether at stated maturity, upon acceleration,
by mandatory prepayment or otherwise, such overdue amount shall bear interest,
after as well as before judgment, at a rate per annum equal to (i) in the case
of overdue principal of any Loan, 2% plus the rate otherwise applicable to such
Loan as provided above, (ii) in the case of any interest on any Loan, 2% plus
the rate applicable to the Loan in respect of which such interest is payable and
(iii) in the case of any fee or other amount that does not relate to a Loan of a
particular type, at a rate per annum equal to 2% plus the Adjusted Base Rate.

(e) Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan; provided that (i) interest
accrued pursuant to paragraph (d) of this Section 2.12 shall be payable on
demand, (ii) in the event of any repayment or prepayment of any Eurodollar Loan
(or the repayment or prepayment in full of the Term Loans of any Class), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment, (iii) in the event of any conversion of any
Syndicated Eurodollar Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion and (iv) all accrued interest on Revolving Credit Loans shall
be payable upon termination of the Revolving Credit Commitments.

(f) Computation. All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Adjusted Base
Rate at times when the Adjusted Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Adjusted Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

 

Credit Agreement



--------------------------------------------------------------------------------

- 41 -

 

SECTION 2.13. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate (in the case of a Syndicated Eurodollar
Borrowing) or the LIBO Rate (in the case of a Competitive Eurodollar Borrowing)
for such Interest Period; or

(b) if such Borrowing is of a particular Class of Loans, the Administrative
Agent is advised by the Required Lenders of such Class (or, in the case of a
Competitive Eurodollar Loan, any Lender that is required to make such Loan) that
the Adjusted LIBO Rate (in the case of a Syndicated Eurodollar Borrowing) or the
LIBO Rate (in the case of a Competitive Eurodollar Borrowing), as applicable,
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their respective Loans (or its Loan) of such
Class included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the BorrowerObligor
Representative and the Lenders by telephone or telecopy as promptly as
practicable thereafter and, until the Administrative Agent notifies the
BorrowerObligor Representative and the Lenders that the circumstances giving
rise to such notice no longer exist, (i) any Interest Election Request that
requests the conversion of any Syndicated Borrowing to, or continuation of any
Syndicated Borrowing as, a Syndicated Eurodollar Borrowing shall be ineffective,
(ii) if any Borrowing Request requests a Syndicated Eurodollar Borrowing, such
Syndicated Borrowing shall be made as a Base Rate Borrowing and (iii) any
request by the Borrowers for a Eurodollar Competitive Borrowing shall be
ineffective; provided that if the circumstances giving rise to such notice do
not affect all the Lenders, then requests by the Borrowers for Competitive
Eurodollar Borrowings may be made to Lenders that are not affected thereby.

SECTION 2.14. Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or Issuing Bank; or

(ii) impose on any Lender or Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans or Fixed Rate Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or Fixed Rate Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or any Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or such Issuing Bank hereunder (whether of principal, interest or
otherwise), then the Borrowers will pay to such Lender or such Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or such Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.

 

Credit Agreement



--------------------------------------------------------------------------------

- 42 -

 

(b) Capital Requirements. If any Lender or Issuing Bank reasonably determines
that any Change in Law regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Bank’s
capital or on the capital of such Lender’s or Issuing Bank’s holding company, if
any, as a consequence of this Agreement or the Loans made by, or participations
in Letters of Credit held by, such Lender, or the Letters of Credit issued by
such Issuing Bank, to a level below that which such Lender or such Issuing Bank
or such Lender’s or Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or Issuing Bank’s
policies and the policies of such Lender’s or Issuing Bank’s holding company
with respect to capital adequacy), then from time to time the Borrowers will pay
to such Lender or Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or Issuing Bank, or such Lender’s or
Issuing Bank’s holding company, for any such reduction suffered.

(c) Certificates from Lenders. A certificate of a Lender or Issuing Bank setting
forth the amount or amounts necessary to compensate such Lender or Issuing Bank
or its holding company, as the case may be, as specified in paragraph (a) or
(b) of this Section 2.14 shall be delivered to the BorrowerObligor
Representative and shall be conclusive so long as it reflects a reasonable basis
for the calculation of the amounts set forth therein and does not contain any
manifest error. The Borrowers shall pay such Lender or Issuing Bank the amount
shown as due on any such certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or Issuing
Bank to demand compensation pursuant to this Section 2.14 shall not constitute a
waiver of such Lender’s or Issuing Bank’s right to demand such compensation;
provided that the Borrowers shall not be required to compensate a Lender or
Issuing Bank pursuant to this Section 2.14 for any increased costs or reductions
incurred more than six months prior to the date that such Lender or Issuing
Bank, as the case may be, notifies the BorrowerObligor Representative of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or Issuing Bank’s intention to claim compensation therefor; provided
further that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the six-month period referred to above shall be
extended to include the period of retroactive effect thereof.

(e) Competitive Loans. Notwithstanding the foregoing provisions of this Section,
a Lender shall not be entitled to compensation pursuant to this Section in
respect of any Competitive Loan if the Change in Law that would otherwise
entitle it to such compensation shall have been publicly announced prior to
submission of the Competitive Bid pursuant to which such Loan was made.

SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan or Fixed Rate Loan other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Syndicated Eurodollar Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Syndicated Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice is permitted
to be revocable and is revoked in accordance herewith), (d) the failure to
borrow any Competitive Loan after accepting the Competitive Bid to make such
Loan or (e) the assignment of any Syndicated Eurodollar Loan other than on the
last day of the Interest Period applicable thereto or of any Competitive Loan as
a result of a request by the Borrowers pursuant to Section 2.18, then, in any
such event, the Borrowers shall compensate each Lender for the loss, cost and
expense attributable to such event.

 

Credit Agreement



--------------------------------------------------------------------------------

- 43 -

 

In the case of a Eurodollar Loan, the loss to any Lender attributable to any
such event shall be deemed to include an amount determined by such Lender to be
equal to the excess, if any, of (i) the amount of interest that such Lender
would pay for a deposit equal to the principal amount of such Loan for the
period from the date of such payment, conversion, failure or assignment to the
last day of the then current Interest Period for such Loan (or, in the case of a
failure to borrow, convert or continue, the duration of the Interest Period that
would have resulted from such borrowing, conversion or continuation) if the
interest rate payable on such deposit were equal to the Adjusted LIBO Rate (in
the case of a Syndicated Eurodollar Loan) or the LIBO Rate (in the case of a
Competitive Eurodollar Loan) for such Interest Period, over (ii) the amount of
interest that such Lender would earn on such principal amount for such period if
such Lender were to invest such principal amount for such period at the interest
rate that would be bid by such Lender (or an affiliate of such Lender) for U.S.
dollar deposits from other banks in the eurodollar market at the commencement of
such period. A certificate of any Lender setting forth any amount or amounts
that such Lender is entitled to receive pursuant to this Section 2.15 shall be
delivered to the BorrowerObligor Representative and shall be conclusive absent
manifest error. The Borrowers shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

SECTION 2.16. Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the BorrowersObligors hereunder or under any other Loan Document
shall be made free and clear of and without deduction for any Indemnified Taxes
or Other Taxes (except to the extent that, after request by the BorrowerObligor
Representative, the respective Lender shall have failed to deliver the documents
referred to in paragraph (ef) of this Section 2.16); provided that if the
BorrowersObligors shall be required to deduct any Indemnified Taxes or Other
Taxes from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.16) the
Administrative Agent, Lender or Issuing Bank (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the BorrowersObligors shall make such deductions and (iii) the
BorrowersObligors shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) Other Taxes. In addition the BorrowersObligors shall pay, or at the option
of the Administrative Agent reimburse it for the payment of any Other Taxes to
the relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by BorrowersObligors. The BorrowersObligors shall indemnify
the Administrative Agent, each Lender and each Issuing Bank, within 30 days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section 2.16) paid by the
Administrative Agent, such Lender or Issuing Bank, as the case may be (and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto during the period prior to the BorrowersObligors making the payment
demanded under this paragraph (c)), whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the BorrowerObligor Representative by a Lender or an
Issuing Bank, or by the Administrative Agent on its own behalf or on behalf of a
Lender or an Issuing Bank, shall be conclusive absent manifest error.

 

Credit Agreement



--------------------------------------------------------------------------------

- 44 -

 

(d) Indemnification of the Administrative Agent. Each Lender shall indemnify the
Administrative Agent within 10 days after the demand thereof, for the full
amount of any Excluded Taxes attributable to such Lender that are payable or
paid by the Administrative Agent, and reasonable expenses arising therefrom or
with respect thereto, whether or not such Excluded Taxes were correctly or
legally imposed or asserted by the relevant Government Authority. A certificate
as to the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.

(e) Receipt for Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the BorrowersObligors to a Governmental
Authority, the BorrowerObligor Representative shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(ef) Foreign Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
BorrowersObligors are located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement shall deliver to the
BorrowerObligor Representative (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
BorrowerObligor Representative, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate.

(fg) Treatment of Certain Refunds. If the Administrative Agent, a Lender or an
Issuing Bank determines, in its reasonable discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrowersany Obligor or with respect to which the Borrowersany Obligor have paid
additional amounts pursuant to this Section, it shall pay to the Borrowerssuch
Obligor an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrowerssuch Obligor under
this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent, such
Lender or such Issuing Bank, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that the Borrowerssuch Obligor, upon the request of the
Administrative Agent, such Lender or such Issuing Bank, agree to repay the
amount paid over to the Borrowerssuch Obligor (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or such Issuing Bank in the event the
Administrative Agent, such Lender or such Issuing Bank is required to repay such
refund to such Governmental Authority. This paragraph shall not be construed to
require the Administrative Agent, any Lender or any Issuing Bank to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrowers or any other Person.

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-Offs.

(a) Payments by Obligors. The BorrowersObligors shall make each payment required
to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or under Section 2.14, 2.15 or 2.16, or
otherwise) or under any other Loan Document prior to 12:00 noon, New York City
time, on the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for

 

Credit Agreement



--------------------------------------------------------------------------------

- 45 -

 

purposes of calculating interest thereon. All such payments shall be made to the
Administrative Agent at such of its offices in New York City as shall be
notified to the relevant parties from time to time, except payments to be made
directly to an Issuing Bank as expressly provided herein and except that
payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof, and the
BorrowersObligors shall have no liability in the event timely or correct
distribution of such payments is not so made. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in U.S. dollars.

(b) Application if Payments Insufficient. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, to pay interest and fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, to pay
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.

(c) Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
Syndicated Borrowing of a particular Class from the Lenders under Section 2.01
hereof shall be made from the relevant Lenders, each payment of commitment fee
under Section 2.11 hereof in respect of Commitments of a particular Class shall
be made for account of the relevant Lenders, and each termination or reduction
of the amount of the Commitments of a particular Class under Section 2.032.08
hereof shall be applied to the respective Commitments of such Class of the
relevant Lenders, pro rata according to the amounts of their respective
Commitments of such Class; (ii) Syndicated Eurodollar Loans of any Class having
the same Interest Period shall be allocated pro rata among the relevant Lenders
according to the amounts of their Commitments of such Class (in the case of the
making of Syndicated Loans) or their respective Loans of such Class (in the case
of conversions and continuations of Syndicated Loans); (iii) each payment or
prepayment by the Borrowers of principal of Syndicated Loans of a particular
Class shall be made for account of the relevant Lenders pro rata in accordance
with the respective unpaid principal amounts of the Syndicated Loans of such
Class held by them; (iv) each payment by the Borrowers of interest on Syndicated
Loans of a particular Class shall be made for account of the relevant Lenders
pro rata in accordance with the amounts of interest on such Syndicated Loans
then due and payable to the respective Lenders; and (v) each payment by the
Borrowers of participation fees in respect of Letters of Credit shall be made
for the account of the Revolving Credit Lenders pro rata in accordance with the
amount of participation fees then due and payable to the Revolving Credit
Lenders.

(d) Sharing of Payments by Lenders. If, at any time after the occurrence and
during the continuance of an Event of Default hereunder, any Lender shall, by
exercising any right of set-off or counterclaim or otherwise (including through
voluntary prepayment by the Borrowers), obtain payment in respect of any
principal of or interest on any of its Syndicated Loans (or participations in LC
Disbursements) of any Class resulting in such Lender receiving payment of a
greater proportion of the aggregate principal amount of its Syndicated Loans
(and participations in LC Disbursements) of such Class and accrued interest
thereon than the proportion of such amounts received by any other Lender of such
Class or any other Class, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Syndicated Loans
(and LC Disbursements) of the other Lenders to the

 

Credit Agreement



--------------------------------------------------------------------------------

- 46 -

 

extent necessary so that the benefit of such payments shall be shared by all the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Syndicated Loans (and participations in LC
Disbursements); provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans (or participations in LC Disbursements) to any assignee or participant,
other than to any Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). The BorrowersObligors consent to
the foregoing and agree, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the BorrowersObligors’ rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the BorrowersObligors in the amount of such participation.

(e) Presumptions of Payment. Unless the Administrative Agent shall have received
notice from the BorrowerObligor Representative prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders or any
Issuing Bank entitled thereto (the “Applicable Recipient”) hereunder that the
Borrowers will not make such payment, the Administrative Agent may assume that
the Borrowers have made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Applicable Recipient
the amount due. In such event, if the Borrowers have not in fact made such
payment, then each Applicable Recipient severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Applicable Recipient with interest thereon, for each day from and including the
date such amount is distributed to it to but excluding the date of payment to
the Administrative Agent, at the Federal Funds Effective Rate.

(f) Certain Deductions by Administrative Agent. If any Lender shall fail to make
any payment required to be made by it pursuant to Section 2.04(d), 2.04(e),
2.06(b) or 2.17(e), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Section until all such unsatisfied
obligations are fully paid.

SECTION 2.18. Mitigation Obligations; Replacement of Lenders.

(a) Designation of Different Lending Office. If any Lender requests compensation
under Section 2.14, or if the BorrowersObligors are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.16, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
(or participations in LC Disbursements) hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.14 or 2.16, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The
BorrowersObligors hereby agree to pay all reasonable costs and expenses incurred
by any Lender in connection with any such designation or assignment.

(b) Replacement of Lenders — Increased Costs, Etc. If any Lender requests
compensation under Section 2.14, or if the BorrowersObligors are required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, or

 

Credit Agreement



--------------------------------------------------------------------------------

- 47 -

 

if any Lender defaults in its obligation to fund Loans hereunder, then the
Borrowers may, at their sole expense and effort, upon notice to such Lender and
the Administrative Agent given by the BorrowerObligor Representative, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement (other than any outstanding
Competitive Loans held by it) to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) the Borrowers shall have received the prior written consent of
the Administrative Agent (and, if a Revolving Credit Commitment is being
assigned, each Issuing Bank), which consents shall not unreasonably be withheld
or delayed, (ii) such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans, other than Competitive Loans (and
participations in LC Disbursements), accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the
BorrowersObligors (in the case of all other amounts) and (iii) in the case of
any such assignment resulting from a claim for compensation under Section 2.14
or payments required to be made pursuant to Section 2.16, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrowers to require such assignment and delegation cease to apply. No
assignment pursuant to this Section 2.18(b) shall be deemed to impair any claim
that the Borrowers may have against any Lender that defaults in its obligation
to fund Loans hereunder.

(c) Replacement of Lenders — Amendments. If, in connection with a request by any
Borrower to obtain the consent of the Lenders to a waiver, amendment or
modification of any of the provisions of this Agreement that requires the
consent of all of the Lenders under Section 9.02, one or more Lenders (the
“Declining Lenders”) having Loans, LC Exposure and unused Commitments
representing not more than 50% of the sum of the total Loans, LC Exposure and
unused Commitments at such time have declined to agree to such request, then the
Borrowers may, at their sole expense and effort, upon notice to such Lender(s)
and the Administrative Agent given by the BorrowerObligor Representative,
require all (but not less than all) of such Declining Lenders to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all their interests, rights and obligations under
this Agreement to one or more assignees that shall assume such obligations (any
of which assignees may be another Lender, if a Lender accepts such assignment);
provided that (i) the Borrowers shall have received the prior written consent of
the Administrative Agent (and, if a Revolving Credit Commitment is being
assigned, each Issuing Bank), which consents shall not unreasonably be withheld
or delayed, (ii) each such Declining Lender shall have received payment of an
amount equal to the outstanding principal of its Loans (and participations in LC
Disbursements), accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under any other Loan Document, from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
BorrowersObligors (in the case of all other amounts) and (iii) the
BorrowersObligors shall have paid to each of the Lenders compensation in an
amount equivalent (taking into account the total Commitments, LC Exposure and
Loans of such other Lenders) to any compensation required to induce the
assignees to take such assignment from the Declining Lenders.

 

Credit Agreement



--------------------------------------------------------------------------------

- 48 -

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to the Lenders and the Administrative
Agent, as to itself and each of its Subsidiaries, that:

SECTION 3.01. Organization; Powers. Sprint Nextel is duly organized, validly
existing and in good standing under the laws of the State of Kansas. NCI and
Sprint Capital are each duly organized, validly existing and in good standing
under the laws of the State of Delaware. Each Significant SubsidiaryObligor is
duly organized, validly existing and in good standing under the laws of its
jurisdiction or organization, except where the failure to be in good standing or
to be so qualified could not reasonably be expected to result in a Material
Adverse Effect. Each BorrowerObligor has all requisite power and authority under
its respective organizational documents to carry on its business as now
conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

SECTION 3.02. Authorization; Enforceability. The Transactions are within the
corporate or other equivalent power of each BorrowerObligor and have been duly
authorized by all necessary corporate and, if required, stockholder or other
action on the part of such Borrower. This AgreementObligor. Each Loan Document
to which any Obligor is a party has been duly executed and delivered by each
Borrowersuch Obligor and constitutes a legal, valid and binding obligation of
such BorrowerObligor, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, (b) will not violate any applicable law,
policy or regulation or the charter, by-laws or other organizational documents
of any BorrowerObligor or any order of any Governmental Authority, (c) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon any Borrower, or any of its assets, or give rise to a
right thereunder to require any payment to be made by any Borrower, and (d) will
not violate or result in a default under any material indenture, agreement or
other instrument binding upon any Subsidiary Guarantor, or any of its assets, or
give rise to a right thereunder to require any payment to be made by any
Subsidiary Guarantor, and (e) will not result in the creation or imposition of
any Lien on any asset of the BorrowersObligors.

SECTION 3.04. Financial Condition; No Material Adverse Change.

(a) Financial Statements. The Borrowers have heretofore delivered to the Lenders
the following financial statements:

(i) the audited consolidated balance sheet and statements of operations, changes
in stockholders’ equity and cash flows of Sprint Nextel and its Subsidiaries as
of and for the fiscal years ended December 31, 2003 and December 31, 2004,
reported on by KPMG LLP, independent public accounts; and

 

Credit Agreement



--------------------------------------------------------------------------------

- 49 -

 

(ii) the unaudited interim consolidated balance sheet and statements of
operations, changes in stockholders’ equity and cash flows of Sprint Nextel and
its Subsidiaries as of and for the three, six- and nine-month periods ended
March 31, 2005, June 30, 2005 and September 30, 2005, respectively, certified by
a Financial Officer of Sprint Nextel, prepared on an actual basis; and

(iii) unaudited consolidated statements of operations of Sprint Nextel and its
Subsidiaries as of and for the three-month periods ended March 31,
2005, June 30, 2005 and September 30, 2005 prepared on a pro forma basis as if
the Merger had occurred on the first day of each such quarterly period.

Such financial statements present fairly, in all material respects, the actual
and pro forma consolidated financial position and results of operations and cash
flows of Sprint Nextel and its Subsidiaries as of such dates and for such
periods in each case (other than with respect to such pro forma statements) in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of all interim balance sheets of Sprint Nextel.

(b) No Material Adverse Change. Since December 31, 2004, there has been no
material adverse change in the business, assets, operations or financial
condition of Sprint Nextel and its Subsidiaries, taken as a whole.

(c) No Material Undisclosed Liabilities. None of the Borrowers has on the
Effective Date any contingent liabilities, liabilities for taxes, unusual
forward or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments in each case that are material, except as referred to or
reflected or provided for in the balance sheets as at September 30, 2005
referred to above and the footnotes thereto.

SECTION 3.05. Properties.

(a) Title Generally. Each of the Borrowers and their respective Subsidiaries has
good title to, or valid leasehold interests in, all of its real and personal
property, except for defects in title that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

(b) Intellectual Property. Each of the Borrowers and their respective
Subsidiaries owns, or is licensed to use, all of its trademarks, tradenames,
copyrights, patents and other intellectual property (the “Intellectual
Property”), except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, and the
use thereof by the Borrowers and their respective Subsidiaries does not infringe
upon the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 3.06. Litigation and Environmental Matters.

(a) Litigation Generally. There are no actions, suits or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of any of the Borrowers, threatened against or affecting any of the
Borrowers or any of their respective Subsidiaries (i) as to which

 

Credit Agreement



--------------------------------------------------------------------------------

- 50 -

 

there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve any of the Loan Documents or the Transactions.

(b) Environmental Matters. Except for the Disclosed Matters and except with
respect to any other matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, no Borrower nor
any of their respective Subsidiaries (i) has failed to comply with any
Environmental Law or any obligation to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) is
subject to any Environmental Liability, or (iii) has received written, or to the
knowledge of the Borrowers, oral notice of any claim with respect to any
unsatisfied Environmental Liability or has received any ongoing inquiry,
allegation, notice or other communication from any Governmental Authority
concerning its compliance with any Environmental Law.

SECTION 3.07. Compliance with Laws and Agreements. Each of the Borrowers and
their respective Subsidiaries is in compliance with all laws, regulations,
policies and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.08. Investment Company Status. No Borrower nor any of their respective
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

SECTION 3.09. Taxes. Each of the Borrowers and their respective Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes shown thereon to be due,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which such Borrower has set aside on its books adequate
reserves with respect thereto in accordance with GAAP or (b) to the extent that
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.11. Disclosure. None of the reports, financial statements,
certificates or other information furnished by or on behalf of the Borrowers or
their respective Subsidiaries to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or any amendment hereto or
delivered hereunder or thereunder (as modified or supplemented by other
information so furnished) taken together with any information contained in the
public filings made by Sprint Nextel with the Securities and Exchange Commission
pursuant to the Securities Exchange Act of 1934, as amended, contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading.

 

Credit Agreement



--------------------------------------------------------------------------------

- 51 -

 

SECTION 3.12. Subsidiaries.

(a) As of the Amendment Effective Date, set forth in Part A of Schedule 3.12 is
a complete and correct list of all of the Subsidiaries together with, for each
such Subsidiary, (i) the full and correct legal name, (ii) the type of
organization, (iii) the jurisdiction of organization, (iv) if applicable,
whether it is a Subsidiary Guarantor on the Amendment Effective Date and
(v) each Person holding ownership interests in such Subsidiary and the
percentage of ownership of such Subsidiary and voting rights with respect
thereto represented by such ownership interest.

(b) As of the Amendment Effective Date, set forth in Part B of Schedule 3.12 is
a complete and correct list of all of the Subsidiaries required to be
transferred to the New Clearwire Entity pursuant to the terms of the New
Clearwire Agreement (collectively, the “Sprint/Clearwire Subsidiaries”).

ARTICLE IV

CONDITIONS

SECTION 4.01. Effective Date. The effectiveness of this Agreement and of the
obligations of the Lenders to make Loans, and of any Issuing Bank to issue
Letters of Credit, hereunder is subject to the conditions precedent that each of
the following conditions shall have been satisfied (or waived in accordance with
Section 9.02):

(a) Counterparts of Agreement. The Administrative Agent (or Special Counsel)
shall have received from each Borrower, from each Lender and from JPMorgan Chase
Bank, N.A., as Administrative Agent, either (i) a counterpart of this Agreement
signed on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.

(b) Opinion of Counsel to Borrowers. The Administrative Agent (or Special
Counsel) shall have received favorable written opinions (addressed to the
Administrative Agent and the Lenders and dated the Effective Date) of Jones Day
and Stinson Morrison Hecker LLP, each as counsel to the Borrowers, covering such
matters relating to the Borrowers, this Agreement, the other Loan Documents or
the Transactions as the Administrative Agent shall request (and each Borrower
hereby requests such counsel to deliver such opinions).

(c) Opinion of Special Counsel. The Administrative Agent shall have received a
favorable written legal opinion (addressed to the Administrative Agent and the
Lenders and dated the Effective Date) of Special Counsel, substantially in the
form of Exhibit B (and the Administrative Agent hereby requests Special Counsel
to deliver such opinion).

(d) Corporate Matters. The Administrative Agent (or Special Counsel) shall have
received such documents and certificates as the Administrative Agent or Special
Counsel may reasonably request relating to the organization, existence and good
standing of each Borrower and the authorization of the Transactions, all in form
and substance reasonably satisfactory to the Administrative Agent.

(e) Financial Officer Certificate. The Administrative Agent (or Special Counsel)
shall have received a certificate, dated the Effective Date and signed by the
President, a Vice President or a Financial Officer of Sprint Nextel, confirming
compliance with the conditions set forth in paragraphs (a) and (b) of
Section 4.02.

 

Credit Agreement



--------------------------------------------------------------------------------

- 52 -

 

(f) Notes. The Administrative Agent (or Special Counsel) shall have received for
each Lender that shall have requested a promissory note, a duly completed and
executed promissory note for such Lender.

(g) Release by Issuing Banks. To the extent that any “Issuing Bank” under the
Existing NCI Credit Agreement is not an Issuing Bank hereunder, such “Issuing
Bank” shall have unconditionally released each “Revolving Credit Lender” under
the Existing NCI Credit Agreement from any liability under such “Revolving
Credit Lender’s” participation in respect of each “Letter of Credit” under the
Existing NCI Credit Agreement, pursuant to an instrument in form satisfactory to
the Administrative Agent.

(h) Evidence of Repayment of Loans under Existing NCI Credit Agreement. The
Borrowers shall have repaid in full the principal of and interest on all of the
“Loans” outstanding under the Existing NCI Credit Agreement and all other
amounts owing thereunder and all commitments under the Existing NCI Credit
Agreement shall have been terminated and all letters of credit issued and
outstanding under the Existing NCI Credit Agreement shall have been continued
hereunder.

(i) Fees and Expenses. The Administrative Agent shall have received all fees and
other amounts due and payable on or prior to the Effective Date, including, to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrowers hereunder.

Notwithstanding the foregoing, the obligations of the Lenders to make Loans, and
of the Issuing Banks to issue Letters of Credit, hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 3:00 p.m., New York City time, on
January 17, 2006 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

SECTION 4.02. Each Extension of Credit. The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of any Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:

(a) Representations and Warranties. The representations and warranties of each
Borrower set forth in this Agreement (other than the representations and
warranties set forth in Sections 3.04(b) and 3.06(a) as a result of events
occurring after the Effective Date) shall be true and correct on and as of the
date of such Borrowing, or (as applicable) the date of issuance, amendment,
renewal or extension of such Letter of Credit, both before and after giving
effect thereto and to the use of the proceeds thereof (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, such representation or warranty shall be true and correct as of
such specific date).

(b) No Defaults. At the time of and immediately after giving effect to such
Borrowing, or (as applicable) the date of issuance, amendment, renewal or
extension of such Letter of Credit, no Default shall have occurred and be
continuing.

 

Credit Agreement



--------------------------------------------------------------------------------

- 53 -

 

Each Borrowing Request, Competitive Bid Request or request for issuance,
amendment, renewal or extension of a Letter of Credit, shall be deemed to
constitute a representation and warranty by each Borrower (both as of the date
of such Borrowing Request, or request for issuance, amendment, renewal or
extension, and as of the date of the related Borrowing or issuance, amendment,
renewal or extension) as to the matters specified in paragraphs (a) and (b) of
this Section 4.02.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each of the Borrowers covenants and
agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Borrowers will
furnish to the Administrative Agent (which shall promptly furnish to the
Lenders):

(a) within 75 days after the end of each fiscal year, the audited consolidated
statements of operations, changes in stockholders’ equity and cash flows of
Sprint Nextel and its Subsidiaries for such fiscal year, and the related audited
consolidated balance sheet for Sprint Nextel and its Subsidiaries as of the end
of such fiscal year, setting forth in each case in comparative form the
corresponding figures for the previous fiscal year, all reported on by KPMG LLP,
or other independent public accountants of recognized national standing (without
a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit), to the effect that
such audited consolidated financial statements present fairly in all material
respects the financial condition and results of operations of Sprint Nextel and
its Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

(b) within 45 days after the end of the first three fiscal quarters of each
fiscal year in the case of all financial statements other than the pro forma
financial statements referred to below (and, in the case of the pro forma
financial statements referred to below, within 55 days after the end of the
fiscal quarters ending March 31 and June 30, 2006 and within 90 days after the
end of the fiscal quarter ending December 31, 2005):

(i) the unaudited interim consolidated statements of operations of Sprint Nextel
and its Subsidiaries for such fiscal quarter (the “current fiscal quarter”) and
for the then elapsed portion of the fiscal year (and, until there shall have
elapsed four full fiscal quarters subsequent to the Merger, unaudited interim
consolidated statements of operations of Sprint Nextel and its Subsidiaries
prepared on a pro forma basis as if the Merger had occurred on the first day of
the fiscal quarter commencing one year preceding the day following the last day
of the current fiscal quarter),

 

Credit Agreement



--------------------------------------------------------------------------------

- 54 -

 

(ii) the unaudited interim consolidated statements of changes in stockholders’
equity and cash flows of Sprint Nextel and its Subsidiaries for the then elapsed
portion of the fiscal year, and

(iii) the unaudited interim consolidated balance sheet for Sprint Nextel and its
Subsidiaries as at the end of such fiscal quarter,

setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by a Financial Officer of Sprint Nextel
as presenting fairly, in all material respects, the financial condition and
results of operations of Sprint Nextel and its Subsidiaries on a consolidated
basis in each case (other than with respect to such pro forma statements) in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of all interim balance sheets of Sprint Nextel;

(c) except as provided in sub-clauses (i) and (ii) below, concurrently with any
delivery of financial statements under clause (a) or (b) above, a certificate of
a Financial Officer of Sprint Nextel:

(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto (provided that prior to the delivery of such
financial statements for the fiscal quarter ending September 30, 2006, such
certification shall not be required to be delivered until the delivery of the
pro forma financial statements referred to in clause (b) above),

(ii) setting forth reasonably detailed calculations demonstrating compliance
with Section 6.01(eo), 6.02(dj) and 6.05 (provided that prior to the delivery of
such financial statements for the fiscal quarter ending September 30, 2006, such
calculations shall not be required to be delivered until the delivery of the pro
forma financial statements referred to in clause (b) above) and

(iii) stating whether any change in GAAP or in the application thereof has
occurred since the later of the date of the financial statements as at
December 31, 2004 referred to in Section 3.04 and the date of the last
certificate delivered pursuant to this clause (c) and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

(d) promptly after the same become publicly available, furnish all periodic and
other reports, proxy statements and other materials filed by any BorrowerObligor
with the Securities and Exchange Commission, or any Governmental Authority
succeeding to any or all of the functions of said Commission or distributed by
such BorrowerObligor to the holders of its securities; and

(e) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any BorrowerObligor,
or compliance with the terms of this Agreement and the other Loan Documents, as
the Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.

 

Credit Agreement



--------------------------------------------------------------------------------

- 55 -

 

Documents required to be delivered pursuant to this Section 5.01 (to the extent
any such documents are included in materials otherwise filed with the Securities
and Exchange Commission) may be delivered electronically and if so delivered,
shall be deemed to have been delivered on the date (i) on which the
BorrowersObligors or the BorrowerObligor Representative posts such documents, or
provides a link thereto, on Sprint Nextel’s website; or (ii) on which such
documents are posted on the BorrowersObligors’ behalf on IntraLinks or another
relevant website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent). Notwithstanding anything contained herein, in every
instance (i) the BorrowerObligor Representative shall be required to provide
paper copies of the certificates required by Section 5.01(c) to the
Administrative Agent and (ii) the BorrowerObligor Representative shall notify
any Lender when documents required to be delivered pursuant to this Section 5.01
have been delivered electronically to the extent that such Lender has requested
the BorrowerObligor Representative to be notified. Except for such certificates,
the Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrowers with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

SECTION 5.02. Notices of Material Events. The Borrowers will furnish to the
Administrative Agent (which shall promptly notify the Lenders) prompt written
notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Borrower or
any of their Subsidiaries that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect; and

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrowers in an aggregate amount exceeding $200,000,000.

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of Sprint Nextel
setting forth a reasonable description of the event or development requiring
such notice and any action taken or proposed to be taken with respect thereto.

SECTION 5.03. Existence. Each Borrower will do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution, sale or disposition of
assets or other transactions permitted under Section 6.03. Each Borrower will
cause each of its Subsidiaries to do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, the rights,
licenses, permits, privileges and franchises material to the conduct of its
business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution, sale or disposition of assets or
other transactions permitted under Section 6.03.

 

Credit Agreement



--------------------------------------------------------------------------------

- 56 -

 

SECTION 5.04. Payment of Obligations. Each Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) such Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. Each Borrower will (a) keep
and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted, and (b) maintain,
with financially sound and reputable insurance companies, insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations. Each Borrower will cause each of its Subsidiaries to (a) except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.

SECTION 5.06. Books and Records; Inspection Rights. Each Borrower will keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and
activities. Each Borrower will cause each of its Subsidiaries to keep proper
books of record and account in which full, true and correct entries are made of
all dealings and transactions in relation to its business and activities, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. Each Borrower
will, and will cause each of its Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested.

SECTION 5.07. Compliance with Laws. Each Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.08. Use of Proceeds.

(a) Loans. The proceeds of the Loans hereunder will be used (i) to refinance
certain existing indebtedness of the Borrowers, including the indebtedness under
the Existing NCI Credit Agreement, (ii) for general corporate purposes,
including as a backstop for commercial paper obligations and for reimbursement
obligations relating to existing letters of credit and (iii) to make
investments, acquisitions and capital expenditures.

 

Credit Agreement



--------------------------------------------------------------------------------

- 57 -

 

(b) Regulations U and X. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations U and X.

SECTION 5.09. Certain Obligations with respect to Subsidiaries.

(a) In the event that (a) the Borrowers or any of their respective Subsidiaries
shall form or acquire any new Subsidiary that is a Domestic Subsidiary (such
acquired Subsidiary, an “Acquired Entity”) or (b) any Subsidiary which is
prohibited from guaranteeing the Obligations pursuant to the terms of any
agreement to which such Person is a party on the Amendment Effective Date is
released from the relevant restrictions, in each such case, each Borrower will,
and will cause each of its Subsidiaries to, promptly (and in any event within 30
days or such longer period that the Administrative Agent may approve) take such
action to cause any such Subsidiary to:

(i) become a “Subsidiary Guarantor” hereunder pursuant to a Joinder Agreement;

(ii) in the case of a newly-formed Subsidiary (other than a New Sprint/Clearwire
Subsidiary) or an Acquired Entity, become a party to the Subordination Agreement
pursuant to an Accession Agreement; and

(iii) deliver such proof of corporate action, incumbency of officers, opinions
of counsel and other documents (A) as is consistent with those delivered by the
Subsidiary Guarantors pursuant to Section 4 of Amendment No. 1 on the Amendment
Effective Date (unless waived by the Administrative Agent) or (B) as the
Administrative Agent shall reasonably request;

provided that (A) a newly-formed Subsidiary that has been formed prior to the
Accession Date solely for the purpose of acquiring (and is only used to acquire)
all or a portion of the assets of or the Equity Interests in a Sprint/Clearwire
Subsidiary (a “New Sprint/Clearwire Subsidiary”) shall not be required to become
a “Subsidiary Guarantor” hereunder or take any of the foregoing actions and
(B) an Acquired Entity shall not be required to take any of the foregoing
actions to the extent it is prohibited from so doing pursuant to the terms of
any agreement to which such Person is a party prior to it becoming an Acquired
Entity, provided further that, in the event such Acquired Entity is released
from the relevant restrictions, each Borrower will, and will cause each of its
Subsidiaries to, take such action to cause such Acquired Entity to become a
“Subsidiary Guarantor” hereunder in accordance with this Section 5.09.

(b) On the earlier of (x) 30 days after the termination of the New Clearwire
Agreement or (y) September 30, 2009 (such earlier date, the “Accession Date”),
each Borrower will, and will cause each of its Subsidiaries to, take such action
to cause each Sprint/Clearwire Subsidiary and any New Sprint/Clearwire
Subsidiary to:

(i) become a “Subsidiary Guarantor” hereunder pursuant to a Joinder Agreement;

(ii) become a party to the Subordination Agreement pursuant to an Accession
Agreement; and

(iii) deliver such proof of corporate action, incumbency of officers, opinions
of counsel and other documents (A) as is consistent with those delivered by the
Subsidiary Guarantors pursuant to Section 4 of Amendment No. 1 on the Amendment
Effective Date (unless waived by the Administrative Agent) or (B) as the
Administrative Agent shall reasonably request;

 

Credit Agreement



--------------------------------------------------------------------------------

- 58 -

 

provided that, if (A) the “New Clearwire” joint venture is consummated and any
Sprint/Clearwire Subsidiary or any New Sprint/Clearwire Subsidiary is
transferred to the New Clearwire Entity pursuant to the New Clearwire Agreement
prior to the Accession Date or (B) any Sprint/Clearwire Subsidiary or any New
Sprint/Clearwire Subsidiary ceases to be a Subsidiary as permitted under this
Agreement, such Person shall not be required to become a Subsidiary Guarantor.

(c) The Borrowers covenant that if the total consolidated assets or revenues of
the Subsidiary Guarantors represent less than 80% of the consolidated total
assets or revenues of Sprint Nextel and its Subsidiaries (excluding from the
calculation of consolidated net assets or revenues for the purposes of this
clause (c) of Section 5.09, the assets or revenues of any Acquired Entity to the
extent that (but only for so long as) it is prohibited from becoming a
Subsidiary Guarantor pursuant to the terms of any agreement to which such Person
is a party prior to it becoming an Acquired Entity), determined as of the end of
(or, with respect to such revenues, for the period of four fiscal quarters
ending with) the fiscal quarter or fiscal year most recently ended for which
financial statements are available, the Borrowers will cause Subsidiaries to
become Subsidiary Guarantors as necessary to eliminate such deficiency. The
Borrowers may from time to time cause any Subsidiary to become a Subsidiary
Guarantor.

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit shall have expired or terminated and all LC Disbursements
shall have been reimbursed, the Borrowers covenant and agree with the Lenders
that:

SECTION 6.01. Indebtedness. The Borrowers will not permit any Subsidiary to
create, incur, issue, assume or permit to exist any Indebtedness, except:

(a) Indebtedness hereunder;

(b) Indebtedness existing on the Amendment Effective Date and set forth in
Schedule 6.01 (and any extensions, renewals or refinancings thereof);

(c) Indebtedness of Sprint Capital and NCI;

(d) Indebtedness of a Spin-off Subsidiary incurred no more than 30 days prior to
the Spin-Off; andany Receivables Entity pursuant to a Permitted Securitization
and Indebtedness under any Standard Securitization Undertaking;

(e) Indebtedness incurred in connection with Sale and Leaseback Transactions;

 

Credit Agreement



--------------------------------------------------------------------------------

- 59 -

 

(f) Indebtedness incurred after the Amendment Effective Date to finance the
acquisition, construction or improvement of any fixed or capital assets or
inventory, including Capital Lease Obligations, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that such Indebtedness is incurred
concurrently with or within 90 days after such acquisition or the completion of
such construction or improvement;

(g) Intercompany Indebtedness, provided that any Intercompany Indebtedness of an
Obligor owing to any Subsidiary of Sprint Nextel which is required to be party
to the Subordination Agreement is subordinated to the Obligations in accordance
with the Subordination Terms;

(h) Guarantees by any Subsidiary Guarantor of the EDC Indebtedness;

(i) other unsecured Indebtedness of the Subsidiary Guarantors in an aggregate
principal amount not exceeding $3,000,000,000 (less the aggregate of any
increase in the Revolving Credit Commitments pursuant to Section 2.08(d)) at any
time outstanding and which was incurred for the sole purposes of
(i) guaranteeing Indebtedness of any Borrower or (ii) repaying, refinancing or
replacing Indebtedness other than Junior Indebtedness;

(j) Indebtedness of any Person that becomes a Subsidiary after the Amendment
Effective Date, provided that such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary;

(k) Guarantees by any Subsidiary Guarantor of the obligations of any Borrower
under Hedging Agreements entered into with a Lender or any Affiliate of a Lender
in the ordinary course of business and not for speculative purposes;

(l) Guarantees resulting from the endorsement of negotiable instruments in the
ordinary course of business;

(m) Indebtedness, if any, in respect of surety, stay, customs and appeal bonds,
performance bonds and performance and completion guarantees required in the
ordinary course of business or in connection with the enforcement of rights or
claims of the Subsidiary Guarantors or their Subsidiaries or in connection with
judgments that have not resulted in an Event of Default under clause (k) of
Article VII;

(n) Indebtedness constituting reimbursement obligations with respect to letters
of credit issued in the ordinary course of business in respect of workers
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance, other Indebtedness with
respect to reimbursement-type obligations regarding workers compensation claims
and other Indebtedness in respect of bankers’ acceptance, letter of credit,
warehouse receipts or similar facilities entered into in the ordinary course of
business, provided that upon the drawing of such letters of credit or the
incurrence of such Indebtedness, such obligations are reimbursed within five
Business Days following such drawing or incurrence; and

 

Credit Agreement



--------------------------------------------------------------------------------

- 60 -

 

(eo) other Indebtedness in an aggregate principal amount that, taken together
with the aggregate amount of obligations secured by the Liens permitted under
Section 6.02(dj) at the time of incurrence thereof (or of any extension, renewal
or refinancing thereof) and after giving effect thereto, does not exceed 15% of
the stockholders’ equity of Sprint Nextel (determined on a consolidated basis in
accordance with GAAP)$250,000,000 at any time outstanding.

SECTION 6.02. Liens. The Borrowers will not, nor will they permit any of their
respective Subsidiaries to, create, incur, assume or suffer to exist any Lien
upon any of its property, whether now owned or hereafter acquired, except:

(a) Permitted Encumbrances;

(b) Liens existing on the Amendment Effective Date and set forth in Schedule
6.02;

(c) Liens securing judgments for the payment of money in an amount not resulting
(whether immediately or with the passage of time) in an Event of Default under
clause (k) of Article VII; and

(d) Liens on the property of any Receivables Entity pursuant to a Permitted
Securitization, and the sale of Accounts pursuant to a Permitted Securitization
and Liens resulting from the characterization of such sale as secured
Indebtedness;

(e) Liens arising in connection with Sale and Leaseback Transactions;

(f) Liens created after the Amendment Effective Date on fixed or capital assets
or inventory acquired, constructed or improved by any Borrower or any of its
Subsidiaries after the Amendment Effective Date and financed with Indebtedness
permitted under Section 6.01(f); provided that (i) such Liens and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement and (ii) there
are no Liens on any other property or assets of any Borrower or any of its
Subsidiaries that secure such Indebtedness;

(g) any Lien existing on any property or asset of any Person that becomes a
Subsidiary after the Amendment Effective Date prior to the time such Person
becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such Person becoming a Subsidiary and
(ii) there are no Liens on any other property or assets of any Borrower or any
of its Subsidiaries that secure the Indebtedness of such Person;

(h) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit or commodity trading or brokerage accounts or other funds maintained
with a creditor depository institution, provided that such accounts and funds
are not primarily intended by any Borrower or any of its Subsidiaries to provide
collateral to the depository institution or the commodity intermediary;

(i) Liens consisting of or arising under (i) agreements to dispose of any
property in a Disposition permitted under Section 6.03 and (ii) earnest money
deposits made by any Borrower or any of its Subsidiaries in connection with any
letter of intent or purchase agreement; and

 

Credit Agreement



--------------------------------------------------------------------------------

- 61 -

 

(j) additional Liens (including any Liens arising in connection with Sale and
Leaseback Transactions and Liens securing financings permitted by
Section 6.01(eo)) covering property of any Borrower or any of its Subsidiaries
(orsecuring obligations under Hedging Agreements or any lease entered into
pursuant to a Sale and Leaseback Transaction ) in an aggregate amount (and, for
purposes hereof, the amount of the obligations under a lease entered into
pursuant to a Sale and Leaseback Transaction shall be deemed to be the
Attributable Indebtedness in respect of such Sale and Leaseback Transaction)in
an aggregate amount, at the time of incurrence thereof, that taken together with
the Indebtedness incurred pursuant to Section 6.01(eo), does not exceed 15% of
the stockholders’ equity of Sprint Nextel (determined on a consolidated basis in
accordance with GAAP)$250,000,000 at any time outstanding.

SECTION 6.03. Fundamental Changes.

(a) Mergers and Consolidations. The Borrowers will not, and will not permit any
Subsidiary to, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or liquidate or dissolve,
except that if at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing and:

(i) any Person may merge with or into any Borrower in a transaction in which
(x) such Borrower is the surviving corporation or (y) the continuing or
surviving entity shall have assumed all of the obligations of such Borrower
hereunder pursuant to an instrument in form and substance satisfactory to the
Administrative Agent and shall have delivered such proof of corporate action,
incumbency of officers, opinions of counsel and other documents as is consistent
with those delivered by the Borrowers pursuant to Section 4.01 upon the
Effective Date or as the Administrative Agent shall have requested and the net
worth (determined on a consolidated basis in accordance with GAAP) of the
continuing or surviving entity immediately after giving effect thereto shall be
greater than or equal to the net worth (so determined) of such Borrower
immediately prior to giving effect thereto;

(ii) any Person (other than a Borrower) may merge with or into any Subsidiary of
a Borrower in a transaction in which the surviving entity is a Subsidiary of a
Borrower, andprovided that, if any such merger shall be between a Subsidiary
Guarantor and a Non-Guarantor Subsidiary, the survivor shall be or become a
Subsidiary Guarantor;

(iii) any Subsidiary of a Borrower (other than a Borrower) may liquidate or
dissolve if the Borrowers determine in good faith that such liquidation or
dissolution is in the best interests of the Borrowers and is not materially
disadvantageous to the Lenders.; and

(iv) any Subsidiary (other than a Borrower) may merge into any other Person in
order to effect a Disposition permitted by this Agreement.

 

Credit Agreement



--------------------------------------------------------------------------------

- 62 -

 

(b) Disposition of Assets. The Borrowers and their Subsidiaries, when taken as a
whole, will not, sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of their
assets (in each case, whether now owned or hereafter acquired). It is understood
that this Section 6.03(b) shall not prohibit the sale or disposition of the
assets or stock of a Spin-Off Subsidiary in connection with the Spin-Off.

SECTION 6.04. Transactions with Affiliates. Except as expressly permitted by
this Agreement, no Borrower will, and will not permit any of its Subsidiaries
to, sell, lease or otherwise transfer any cash or other property to, or
purchase, lease or otherwise acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except

(i) at prices and on terms and conditions not less favorable to such Borrower or
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties or pursuant to agreements in effect on the Amendment Effective Date, and

(ii) transactions between or among the Borrowers and their Subsidiaries not
involving any other Affiliate.

SECTION 6.05. Financial Covenant. The Borrowers will not permit the Total
Indebtedness Ratio to exceed 3.504.25 to 1 at any time.

SECTION 6.06. Restricted Payments. The Borrowers will not, nor will they permit
any of their respective Subsidiaries to, declare or make, or agree to pay or
make, directly or indirectly, any Restricted Payment, except that:

(a) any Non-Guarantor Subsidiary may make Restricted Payments to any Borrower or
any of its Subsidiaries;

(b) any Subsidiary of a Borrower may declare and pay dividends to any Obligor;

(c) the Borrowers and any of their respective Subsidiaries may declare and pay
dividends with respect to its capital stock solely in additional shares of its
common stock;

(d) the Borrowers and any of their respective Subsidiaries may make Restricted
Payments pursuant to and in accordance with (i) stock option plans or other
benefit or compensation plans, (ii) agreements existing on the Amendment
Effective Date and (iii) agreements entered into after the Amendment Effective
Date, provided that payments under such future agreements do not exceed
$5,000,000 in any fiscal year, for directors, management or employees of any
Borrower and any of its Subsidiaries in the ordinary course of business;

(e) the Borrowers and any of their respective Subsidiaries may declare and pay
mandatory dividends on preferred stock;

(f) the Borrowers and their Subsidiaries may make cash payments in lieu of
issuing fractional shares in connection with the exercise of Equity Rights
convertible into or exchangeable for Equity Interests of the Borrowers or their
Subsidiaries;

 

Credit Agreement



--------------------------------------------------------------------------------

- 63 -

 

(g) so long as no Default shall have occurred and be continuing, any Subsidiary
that is not wholly-owned may make distributions payable to the other equity
holders of such Subsidiary on a pro rata basis, provided that distributions
payable by any Subsidiary that is not wholly-owned to other equity holders in
order to comply with the terms of the New Clearwire Agreement do not have to be
made on a pro rata basis; and

(h) Restricted Payments resulting from the cashless exercise of stock options;

provided that, at any time that the Total Indebtedness Ratio is less than
2.50:1, the Borrowers and their respective Subsidiaries may make any Restricted
Payments.

SECTION 6.07. Certain Other Indebtedness. The Borrowers will not, and will not
permit any of their respective Subsidiaries to, purchase, redeem, retire or
otherwise acquire for value, or set apart any money for a sinking, defeasance or
other analogous fund for the purchase, redemption, retirement or other
acquisition of, or make any voluntary payment or prepayment of the principal of
or interest on, or any other amount owing in respect of, (a) any Junior
Indebtedness and (b) any Intercompany Indebtedness, except:

(i) refinancings, renewals and replacements of any such Indebtedness, provided
that any such renewal or replacement does not result in such Indebtedness having
a final maturity earlier than or a weighted average life shorter than the
Revolving Credit Termination Date or decrease the amount of such Indebtedness;

(ii) regularly scheduled payments of principal (including mandatory repayments)
and interest in respect thereof required pursuant to the terms of the
instruments evidencing such Indebtedness;

(iii) repayments of any such Indebtedness from the proceeds of the issuance of
Equity Interests by Sprint Nextel or any Non-Guarantor Subsidiary (and earnings
thereon);

(iv) repayments of Intercompany Indebtedness (x) owing to any Obligor, (y) by
any Obligor to any of Sprint Nextel’s Subsidiaries to the extent that such
Intercompany Indebtedness results from the receipt and application of cash
proceeds from Accounts pursuant to the Borrowers’ and their respective
Subsidiaries’ ordinary cash management practices and is consistent in all
material respects with past practice and (z) of any Foreign Subsidiary owing to
any other Foreign Subsidiary;

(v) payments of revolving Indebtedness and other lines of credit permitted to be
incurred under Section 6.01; and

(vi) deposits that are Liens permitted by Section 6.02.

 

Credit Agreement



--------------------------------------------------------------------------------

- 64 -

 

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrowers shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article
VII) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three or
more Business Days;

(c) any representation or warranty made or deemed made by or on behalf of any
BorrowerObligor in or in connection with this Agreement or any of the other Loan
Documents or any amendment or modification hereof or thereof (or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement, any of the other Loan Documents or any amendment
or modification hereof or thereof) shall prove to have been incorrect when made
or deemed made in any material respect;

(d) the Borrowers shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.03Sections 5.03, 5.09 (but solely with respect
to any Subsidiary that would constitute a Significant Subsidiary for the
purposes of clause (a) thereof) or Article VI (other than Section 6.04);

(e) the Borrowers or any Borrowerother Obligor shall fail to observe or perform
any covenant, condition or agreement contained in this Agreement (other than
those specified in clause (a), (b), (c) or (d) of this Article VII) but
including Section 5.09(a) with respect to any Subsidiary that would not
constitute a Significant Subsidiary) or any other Loan Document, and such
failure shall continue unremedied for a period of thirty or more days after
notice thereof from the Administrative Agent (given at the request of any
Lender) to the Borrowers;

(f) any Borrower (or any Subsidiary of any Borrower, other than an Excluded
Subsidiary) shall fail to make any payment (whether of principal or interest and
regardless of amount) in respect of any Material Indebtedness, when and as the
same shall become due and payable, and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Material Indebtedness;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, but without any further lapse of time) the holder
or holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity;

 

Credit Agreement



--------------------------------------------------------------------------------

- 65 -

 

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Borrower (or any Significant Subsidiary) or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Borrower (or any Significant Subsidiary) or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) any Borrower (or any Significant Subsidiary) shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article VII, (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for any Borrower (or any Significant Subsidiary) or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) any Borrower (or any Significant Subsidiary) shall become unable, admit in
writing or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $200,000,000 shall be rendered against any one or more of the
Borrowers (or any Significant Subsidiary) and the same shall remain undischarged
for a period of 60 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of any Borrower (or any Significant
Subsidiary) to enforce any such judgment; or

(l) an ERISA Event shall have occurred that could reasonably be expected to
result in a Material Adverse Effect; or

(m) the Guarantees under Section 9.15 by any Subsidiary Guarantor shall cease to
be in full force and effect, or shall be asserted in writing by any Obligor not
to be in effect or not to be legal, valid and binding obligations, other than
pursuant to a release permitted under Section 9.02;

then, and in every such event (other than an event with respect to any
BorrowerObligor described in clause (h) or (i) of this Article VII), and at any
time thereafter during the continuance of such event, the Administrative Agent
may, and at the request of the Required Lenders shall, by notice to the
Borrowers, take either or both of the following actions, at the same or
different times: (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, and (ii) declare the Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, without presentment,

 

Credit Agreement



--------------------------------------------------------------------------------

- 66 -

 

demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers; and in case of any event with respect to any BorrowerObligor
described in clause (h) or (i) of this Article VII, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers.

In addition to the foregoing, at any time after the occurrence and during the
continuance of an Event of Default, the Issuing Bank(s) in respect of any Letter
of Credit may at the request of the Required Lenders send a notice of
termination to the beneficiary under such Letter of Credit to the extent
permitted under the terms of such Letter of Credit.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Each of the Lenders and each Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.

JPMorgan Chase Bank, N.A. shall have the same rights and powers in its capacity
as a Lender hereunder as any other Lender and may exercise the same as though
JPMorgan Chase Bank, N.A. were not the Administrative Agent, and any bank
serving in the capacity of Administrative Agent from time to time and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with any Borrower or any Subsidiary or other Affiliate of any
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated by this
Agreement and the other Loan Documents that the Administrative Agent is required
to exercise in writing by the Required Lenders, and (c) except as expressly set
forth herein and in the other Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to any Borrower or any of its respective Subsidiaries
that is communicated to or obtained by the bank serving as the Administrative
Agent or any of its Affiliates in any capacity. The Administrative Agent shall
not be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders or, if provided herein, with the consent or at
the request of the Required Lenders of a particular Class, or in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
not be deemed to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by the Borrowers or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or the other Loan Documents, (ii) the
contents of any

 

Credit Agreement



--------------------------------------------------------------------------------

- 67 -

 

certificate, report or other document delivered hereunder or under any of the
other Loan Documents or in connection herewith of therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or in any other Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, the other Loan
Documents or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall not be required to initiate or conduct any
litigation or collection proceedings hereunder or under any other Loan Document.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all of its duties, and exercise its
rights and powers, by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, each Issuing Bank and the BorrowerObligor Representative.
Upon any such resignation, the Required Lenders shall have the right, in
consultation with the Borrowers, to appoint a successor Administrative Agent. If
no successor shall have been so appointed and shall have accepted such
appointment within 30 days after such retiring Administrative Agent gives notice
of its resignation, then such retiring Administrative Agent may, on behalf of
the Lenders and the Issuing Banks, appoint a successor Administrative Agent
which shall be a bank with an office in New York, New York, or an Affiliate of
any such bank. Upon the acceptance of its appointment as Administrative Agent by
a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of such retiring Administrative Agent, and
such retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents. The fees payable by
the Borrowers to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrowers and
such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article VIII and Section 9.03 shall continue in effect for
its benefit in respect of any actions taken or omitted to be taken by it while
it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, any Issuing Bank or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this

 

Credit Agreement



--------------------------------------------------------------------------------

- 68 -

 

Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any Issuing Bank or any other Lender and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement and the other Loan Documents, any related
agreement or any document furnished hereunder or thereunder.

Anything herein to the contrary notwithstanding, none of the Bookrunners, Lead
Arrangers, Syndication Agent or Documentation Agents listed on the cover page
hereof shall have any duties or responsibilities under this Agreement, except in
their capacity, if any, as Lenders hereunder.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(i) if to the BorrowerObligor Representative, to it at 2001 Edmund Halley Drive,
Reston, Virginia 20191, Attention Richard LindahlGreg D. Block, Vice President
and Treasurer (Telecopy No. 703-433-4414 913-794-1530), with a copy to it at
2001 Edmund Halley Drive, Reston, Virginia 20191,6200 Sprint Parkway, Overland
Park, Kansas 66251, Attention: General Counsel (Telecopy
No. 703-433-4037913-523-9802);

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services, 1111 Fannin Street, 10th Floor, Houston, Texas 77002-8069,
Attention: Gloria Javier (Telephone No. (713) 750-7919; Telecopy No.
(713) 750-2378), with a copy to it at 270 Park Avenue, 4th Floor, New York
10017, Attention: Tracey Navin EwingTina Ruyter (Telephone No. 212-270-89164676;
Telecopy No. 212-270-5127)); and

(iii) if to any Lender (including any Lender in its capacity as an Issuing Bank
hereunder), to it at its address (or telecopy number) set forth in its
Administrative Questionnaire.

(b) Electronic Notification. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
BorrowerObligor Representative may, in their discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) Modifications to Notice Provisions. Any party hereto may change its address
or telecopy number for notices and other communications hereunder by notice to
the other parties hereto (or,

 

Credit Agreement



--------------------------------------------------------------------------------

- 69 -

 

in the case of any such change by a Lender, by notice to the Borrowers and the
Administrative Agent). All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

SECTION 9.02. Waivers; Amendments.

(a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by any BorrowerObligor therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this
Section 9.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or the respective Issuing Bank may have had
notice or knowledge of such Default at the time.

(b) Amendments to this Agreement. Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrowers and the Required Lenders or
by the Borrowers and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall:

(i) increase any Commitment of any Lender without the written consent of such
Lender;

(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby;

(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of reduction or expiration of any Commitment, without the written
consent of each Lender affected thereby;

(iv) change Section 2.17(c) or 2.17(d), without the written consent of each
Lender affected thereby; or

(v) change any of the provisions of this Section 9.02 or the percentage set
forth in the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or under any other Loan Document or make any
determination or grant any consent hereunder or thereunder, without the written
consent of each Lender;

provided further that (A) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or any Issuing Bank
hereunder without the prior written consent of the

 

Credit Agreement



--------------------------------------------------------------------------------

- 70 -

 

Administrative Agent or Issuing Bank, as the case may be and (B) no consent,
other than the Required Lenders of a Class (and of each affected Lender of such
Class) shall be required to effect any of the changes referred to in clause
(iii) above with respect to such Class.

In connection with any waiver, amendment or other modification to this
Agreement, the Administrative Agent shall be permitted to establish a “record
date” to determine which Lenders are to be entitled to participate in consenting
to such waiver, amendment or modification (it being understood that Persons that
become “Lenders” under this Agreement after such “record date” pursuant to an
assignment in accordance with Section 9.04 shall not be entitled to participate
in such consent), provided that in no event shall such “record date” be a date
more than 10 days earlier than the date such waiver, amendment or modification
is distributed to the Lenders for execution.

Anything in this Agreement to the contrary notwithstanding, (A) no waiver or
modification of any provision of this Agreement that has the effect (either
immediately or at some later time) of enabling the Borrowers to satisfy a
condition precedent to the making of a Loan of any Class shall be effective
against the Lenders of such Class, unless the Required Lenders of the affected
Class shall have concurred with such waiver or modification, and (B) no waiver
or modification of any provision of this Agreement or any other Loan Document
that could reasonably be expected to adversely affect the Lenders of any Class
disproportionately when compared to the Lenders of all other Classes shall be
effective against the Lenders of such Class unless the Required Lenders of such
Class shall have concurred with such waiver or modification, provided that
nothing in this clause (B) shall override any provision in this Agreement or the
other Loan Documents that expressly permits any action to be taken, or waiver to
be given, by the Required Lenders.

For purposes of this Section, the “scheduled date of payment” of any amount
shall refer to the date of payment of such amount specified in this Agreement,
and shall not refer to a date or other event specified for the mandatory or
optional prepayment of such amount. In addition, whenever a waiver, amendment or
modification requires the consent of a Lender “affected” thereby, such waiver,
amendment or modification shall, upon consent of such Lender, become effective
as to such Lender whether or not it becomes effective as to any other Lender, so
long as the Required Lenders (or, as applicable, the Required Lenders of the
relevant Class) consent to such waiver, amendment or modification as provided
above.

Except as otherwise provided in this Section 9.02(b) with respect to this
Agreement, the Administrative Agent may, with the prior consent of the Required
Lenders (but not otherwise), consent to any modification, supplement or waiver
under any of the Loan Documents (other than this Agreement); provided that
without the prior consent of each Lender, the Administrative Agent shall not
release all or substantially all of the Subsidiary Guarantors from their
guarantee obligations under Section 9.15; provided further that any Subsidiary
Guarantor shall be automatically released from its guarantee obligations under
Section 9.15 and all other obligations under the Loan Documents if such
Subsidiary Guarantor ceases to be a Subsidiary as a result of a Disposition or
other transaction permitted by this Agreement so long as (i) no Default or Event
of Default shall have occurred and be continuing, (ii) no such release shall
occur if such Subsidiary Guarantor continues to Guarantee the EDC Indebtedness
or any other Indebtedness of a Borrower unless and until such Subsidiary
Guarantor is (or is being simultaneously) released from its Guarantee of the EDC
Indebtedness and any other Indebtedness of the Borrowers and (iii) the Obligor
Representative shall have given notice of such Disposition to the Administrative
Agent. The Administrative Agent shall promptly take such actions as may be
reasonably requested by the Obligor Representative to effect and evidence any
release pursuant to the foregoing.

 

Credit Agreement



--------------------------------------------------------------------------------

- 71 -

 

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrowers agree to pay, or reimburse the
Administrative Agent for paying, (i) all reasonable out-of-pocket expenses
incurred by the Arrangers and the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of Special Counsel, the
preparation of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
out-of-pocket expenses incurred by any Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, Issuing
Bank or Lender, in connection with the enforcement or protection of its rights
in connection with this Agreement and the other Loan Documents, including its
rights under this Section 9.03, or in connection with the Loans made or Letters
of Credit issued hereunder, including in connection with any workout,
restructuring or negotiations in respect thereof and (iv) all transfer, stamp,
documentary or other similar taxes, assessments or charges levied by any
governmental or revenue authority in respect of this Agreement or any of the
other Loan Documents or any other document referred to herein or therein.

(b) Indemnification by Borrowers. The Borrowers agree to indemnify the
Administrative Agent, each Issuing Bank and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, the other Loan
Documents or any agreement or instrument contemplated hereby, the performance by
the parties hereto and thereto of their respective obligations hereunder or
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use of
the proceeds therefrom (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit) or (iii) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or wilful misconduct of such
Indemnitee.

(c) Reimbursement by Lenders. To the extent that the Borrowers fail to pay any
amount required to be paid by them to the Administrative Agent under paragraph
(a) or (b) of this Section 9.03, each Lender severally agrees to pay to the
Administrative Agent such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent in its capacity as such. To the
extent that the Borrowers fail to pay any amount required to be paid by them to
any Issuing Bank under paragraph (a) or (b) of this Section 9.03, each Revolving
Credit Lender severally agrees to pay to such Issuing Bank such Lender’s
Applicable

 

Credit Agreement



--------------------------------------------------------------------------------

- 72 -

 

Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against such Issuing
Bank in its capacity as such. Nothing herein shall be deemed to limit the
obligations of the Borrowers under paragraph (b) above to reimburse the Lenders
for any payment made under this paragraph (c).

(d) Waiver of Consequential Damages, Etc. To the extent permitted by applicable
law, none of the BorrowersObligors shall assert, and each BorrowerObligor hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, the other Loan Documents or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or Letter of Credit or the use of
the proceeds thereof.

(e) Payments. All amounts due under this Section 9.03 shall be payable promptly
after written demand therefor.

SECTION 9.04. Successors and Assigns.

(a) Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby including any Affiliate of the Issuing
Bank that issues any Letter of Credit, except that (i) no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by any
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 9.04. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby including any
Affiliate of any Issuing Bank that issues any Letter of Credit, Participants (to
the extent provided in paragraph (c) of this Section 9.04) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Banks and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

(b) Assignments by Lenders.

(i) Assignments Generally. Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitments, and the Loans, at the time held by it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

(A) the BorrowerObligor Representative, provided that no consent of the
BorrowerObligor Representative shall be required for an assignment to a Lender,
an Affiliate of a Lender that is a bank or another financial institution, an
Approved Fund or, if an Event of Default has occurred and is continuing, any
other assignee;

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Term Loans to a Lender, an
Affiliate of a Lender or an Approved Fund; and

 

Credit Agreement



--------------------------------------------------------------------------------

- 73 -

 

(C) each Issuing Bank, in the case of an assignment of all or a portion of a
Revolving Credit Commitment or any Revolving Credit Lender’s obligations in
respect of its LC Exposure.

(ii) Certain Conditions to Assignments. Assignments shall be subject to the
following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund, or an assignment of the entire remaining amount of the
assigning Lender’s Commitments of any Class (including Loans of such Class), or
Term Loans of any Class as to which there are no outstanding Commitments, the
amount of the Commitment or Loans of such Class of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent and
treating related Approved Funds as one assignee for this purpose) shall not be
less than $5,000,000 unless each of the Borrowers and the Administrative Agent
otherwise consent, provided that no such consent of the Borrowers shall be
required if an Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans, except that this clause (B) shall
not apply to rights in respect of outstanding Competitive Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(iii) Effectiveness of Assignments. Subject to acceptance and recording thereof
pursuant to paragraph (c) of this Section 9.04, from and after the effective
date specified in each Assignment and Assumption the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 9.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section 9.04.

(c) Maintenance of Register by Administrative Agent. The Administrative Agent,
acting for this purpose as an agent of the Borrowers, shall maintain at one of
its offices a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount of the Loans and LC Disbursements held by,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the

 

Credit Agreement



--------------------------------------------------------------------------------

- 74 -

 

Register shall be conclusive, and the Borrowers, the Administrative Agent, the
Issuing Banks and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(d) Acceptance of Assignments by Administrative Agent. Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section 9.04 and any written consent to
such assignment required by said paragraph (b), the Administrative Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(e) Participations.

(i) Participations Generally. Any Lender may, without the consent of the
Borrowers, the Administrative Agent or any Issuing Bank, sell participations to
one or more banks or other financial institutions (a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans held by it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrowers, the Administrative
Agent, the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (e)(ii) of this Section 9.04, the Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.14, 2.15 and 2.16 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section 9.04. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided that such Participant agrees
to be subject to Section 2.17(d) as though it were a Lender.

(ii) Limitations on Rights of Participants. A Participant shall not be entitled
to receive any greater payment under Section 2.14, 2.15 or 2.16 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrowers’ prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.16 unless the Borrowers are notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 2.16(ef) as though it were a
Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section 9.04 shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such assignee for such Lender as a
party hereto.

 

Credit Agreement



--------------------------------------------------------------------------------

- 75 -

 

(g) No Assignments to Borrowers or Affiliates. Anything in this Section 9.04 to
the contrary notwithstanding, no Lender may assign or participate any interest
in any Loan or LC Disbursement held by it hereunder to the Borrowers or any of
their Affiliates or Subsidiaries without the prior consent of each Lender.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the BorrowersObligors herein and in the other Loan Documents,
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement and the other Loan Documents, shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the other Loan Documents and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, any Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect so long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement or the other Loan Documents
is outstanding and unpaid or any Letter of Credit is outstanding and so long as
the Commitments have not expired or terminated. The provisions of Section 2.14,
2.15, 2.16 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
any assignment or participation pursuant to Section 9.04 (with respect to
matters arising prior to such assignment or participation), the repayment of the
Loans and the payment of any other obligations under this Agreement or any other
Loan Document, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. This Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest extent

 

Credit Agreement



--------------------------------------------------------------------------------

- 76 -

 

permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender to or for the credit or the account of the
BorrowersObligors against any of and all the obligations of the
BorrowersObligors now or hereafter existing under this Agreement held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement and although such obligations may be unmatured. The rights
of each Lender under this Section 9.08 are in addition to any other rights and
remedies (including other rights of setoff) which such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

(b) Submission to Jurisdiction. Each party hereto (other than any Lender that is
an agency of a Governmental Authority) hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court (or, to the
extent permitted by law, in such Federal court). Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any BorrowerObligor or its properties in the
courts of any jurisdiction.

(c) Waiver of Venue. Each party hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any court referred to in paragraph (b) of this Section 9.09.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

(d) Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.10.

 

Credit Agreement



--------------------------------------------------------------------------------

- 77 -

 

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates, directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to any
pledgee referred to in Section 9.04(f) or any direct or indirect contractual
counterparty in swap agreements (or to such pledgee or contractual
counterparty’s professional advisor), so long as such pledgee or contractual
counterparty (or such professional advisor) agrees to be bound by the provisions
of this Section 9.12, (c) to the extent requested by any regulatory authority or
self-regulatory body, (d) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (e) to any other party
to this Agreement, (f) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (g) subject to the execution and delivery of an agreement
containing provisions substantially the same as those of this Section 9.12, to
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement, (h) with the consent
of the BorrowersObligors or (i) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section 9.12 or
(ii) becomes available to the Administrative Agent, any Issuing Bank or any
Lender on a nonconfidential basis from a source other than the
BorrowersObligors. Unless specifically prohibited by applicable law or court
order, each Lender and the Administrative Agent shall, prior to disclosure
thereof, notify the BorrowerObligor Representative of any request for disclosure
of any Information (A) by any governmental agency or representative thereof
(other than any such request in connection with an examination of the financial
condition of such Lender by such governmental agency) or (B) pursuant to legal
process (including agency subpoenas) and, at the expense of the
BorrowersObligors, will cooperate with reasonable efforts by the
BorrowersObligors to seek a protective order or other assurances that
confidential treatment will be accorded such Information.

For the purposes of this Section 9.12, “Information” means all information
received from the BorrowerObligor Representative relating to the
BorrowersObligors or their business, other than any such information that is
available to the Administrative Agent, any Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by the Borrowers; provided that, in
the case of information received from the BorrowersObligors after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section 9.12 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

SECTION 9.13. USA PATRIOT Act. Each Lender hereby notifies the BorrowersObligors
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), it may be required to obtain, verify
and record information that identifies the BorrowersObligors, which information
includes the names and addresses of the BorrowersObligors and other information
that will allow such Lender to identify the BorrowersObligors in accordance with
said Act. The U.S. Federal Tax Identification No. of Sprint Nextel is
48-0457967, of NCI is 20-2065860 and Sprint Capital is 48-1132866.

 

Credit Agreement



--------------------------------------------------------------------------------

- 78 -

 

SECTION 9.14. Borrowers’ Obligations.

(a) Liability Joint and Several. Each Borrower (i) jointly and severally and
irrevocably and unconditionally accepts, not merely as a surety but also as a
co-debtor, joint and several liability with the other Borrowers with respect to
the payment and performance of all of the obligations hereunder, it being the
intention of the parties hereto that all such obligations shall be the joint and
several obligations of each Borrower without preferences or distinction among
them, and (ii) further agrees that if any of such obligations are not paid in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise), the Borrowers
will, jointly and severally, promptly pay the same, without any demand or notice
whatsoever. All Borrowers acknowledge and agree that the delivery of funds to
any Borrower under this Agreement shall constitute valuable consideration and
reasonably equivalent value to all Borrowers for the purpose of binding them and
their assets on a joint and several basis for the obligations hereunder.

(b) Obligations Independent. The joint and several obligations of each Borrower
hereunder are of payment and not of collection and are independent of the
obligations of any other Borrower, and a separate action or actions may be
brought against each Borrower whether or not action is brought against any other
Borrower. The Administrative Agent may enforce this Agreement and the other Loan
Documents against any Borrower without first making demand upon or instituting
collection proceedings against any other Borrower.

(c) Obligations Unconditional. The obligations of the Borrowers hereunder are
absolute and unconditional, joint and several, and (in the case of any Borrower)
irrespective of the value, genuineness, validity, regularity or enforceability
of the obligations of any other Borrower under this Agreement or any other
agreement or instrument referred to herein, or any substitution, release or
exchange of any guarantee of or security for any of the obligations hereunder to
the Lenders and the Administrative Agent, the release of any other Borrower, or
the failure to perfect any lien or security interest granted to or in favor of
the Administrative Agent or any Lender, and, to the fullest extent permitted by
applicable law, irrespective of any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a Borrower, it
being the intent of this Section that the obligations of the Borrowers hereunder
shall be absolute and unconditional, joint and several, under any and all
circumstances. Each Borrower hereby expressly waive diligence, presentment,
demand of payment, protest and all notices whatsoever, and any requirement that
the Administrative Agent or any Lender exhaust any right, power or remedy or
proceed against any other Borrower or other Person under this Agreement or any
other agreement or instrument referred to herein.

(d) Subrogation and Contribution. Without limiting the provisions of the next
following paragraphs, each Borrower agrees not to seek payment directly or
indirectly from another Borrower through a claim of indemnity, contribution, or
otherwise with respect to the obligations hereunder, until the date (herein, the
“Payment in Full Date”) upon which all obligations of the Borrowers to the
Lenders and the Administrative Agent hereunder and under the other Loan
Documents have been indefeasibly paid in full and the Revolving Credit
Commitments have terminated.

The Borrowers hereby agree, as between themselves, that if any Borrower (herein
an “Excess Funding Borrower”) shall make Excess Payments (as defined below),
each other Borrower shall,

 

Credit Agreement



--------------------------------------------------------------------------------

- 79 -

 

on demand of such Excess Funding Borrower (but subject to the next sentence),
pay to such Excess Funding Borrower an amount equal to such other Borrower’s Pro
Rata Share (as defined below) of the Excess Payments (as defined below). The
payment obligation of a Borrower to any Excess Funding Borrower under this
Section shall be subordinate and subject in right of payment to the prior
payment in full of all obligations of the Borrowers to the Lenders and the
Administrative Agent hereunder and under the other Loan Documents, and such
Excess Funding Borrower shall not exercise any right or remedy with respect to
such excess until the Payment in Full Date.

For purposes of this Section, (i) “Excess Payments” means, in respect of a
Borrower determined for the entire term of this Agreement, the aggregate amount
of payments made by such Borrower in respect of the Loans and Letters of Credit
(and interest and fees thereon) in excess of the aggregate amount of the
proceeds of the Loans received by it and Letters of Credit opened for its
benefit (and interest and fees thereon) and (ii) ”“Pro Rata Share” means, for
any Borrower, the ratio (expressed as a percentage), (x) the numerator of which
is the aggregate amount determined for the entire term of this Agreement of the
proceeds of the Loans received by it and Letters of Credit opened for its
benefit (and interest and fees thereon) and (y) the denominator of which is the
aggregate amount determined for the entire term of this Agreement of the
proceeds of all Loans, and Letters of Credit opened for the benefit of all
Borrowers (and interest and fees thereon).

In any action or proceeding involving any state corporate law, or any state or
Federal bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally, if the obligations of any Borrower to make Excess
Payments would otherwise, taking into account the preceding provisions of this
paragraph (d), be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under this Agreement, then, notwithstanding any other provision
hereof to the contrary, the amount of such liability in respect of such Excess
Payments shall, without any further action by such Borrower, the Administrative
Agent or any Lender or any other Person, be automatically limited and reduced to
the highest amount that is valid and enforceable and not subordinated to the
claims of other creditors as determined in such action or proceeding.

SECTION 9.15. Guarantee.

(a) The Guarantee. The Subsidiary Guarantors hereby unconditionally jointly and
severally guarantee, as primary obligor and not merely as surety, to each of the
Guaranteed Parties and their respective successors and assigns the prompt
performance and payment in full when due (whether at stated maturity, by
acceleration or otherwise) of the Obligations. The Subsidiary Guarantors hereby
further unconditionally jointly and severally agree that (i) if any Borrower
shall fail to pay in full when due (whether at stated maturity, by acceleration
or otherwise) any of the Obligations, the Subsidiary Guarantors will promptly
pay the same upon receipt of written demand for payment thereof, without any
other demand or notice whatsoever, and (ii) in the case of any extension of time
of payment or renewal of any of the Obligations, the Obligations will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal. This is a
continuing guaranty and is a guaranty of payment and not merely of collection,
and shall apply to all Obligations whenever arising.

 

Credit Agreement



--------------------------------------------------------------------------------

- 80 -

 

(b) Acknowledgments, Waivers and Consents. Each Subsidiary Guarantor agrees that
its obligations under this Section 9.15 shall, to the fullest extent permitted
by applicable law, be primary, absolute, irrevocable and unconditional under any
and all circumstances and shall apply to any and all Obligations now existing or
in the future arising. Without limiting the foregoing, each Subsidiary Guarantor
agrees that:

(i) Guarantee Absolute. The occurrence of any one or more of the following shall
not affect, limit, reduce, discharge or terminate the liability of such
Subsidiary Guarantor hereunder, which shall remain primary, absolute,
irrevocable and unconditional as described above:

(A) any modification or amendment (including by way of amendment, extension,
renewal or waiver), or any acceleration or other change in the manner or time
for payment or performance, of the Obligations, any Loan Document or any other
agreement or instrument whatsoever relating to the Obligations, or any
modification of the Commitments;

(B) any release, termination, waiver, abandonment, lapse, expiration,
subordination or enforcement of any other guaranty of or insurance for any of
the Obligations, or the non-perfection or release of any collateral for any of
the Obligations;

(C) any application by any of the Guaranteed Parties of the proceeds of any
other guaranty of or insurance for any of the Obligations to the payment of any
of the Obligations;

(D) any settlement, compromise, release, liquidation or enforcement by any of
the Guaranteed Parties of any of the Obligations;

(E) the giving by any of the Guaranteed Parties of any consent to the merger or
consolidation of, the sale of substantial assets by, or other restructuring or
termination of the corporate existence of, any Obligor or any other Person, or
to any disposition of any shares by any Obligor or any other Person;

(F) any proceeding by any of the Guaranteed Parties against any Obligor or any
other Person or in respect of any collateral for any of the Obligations, or the
exercise by any of the Guaranteed Parties of any of their rights, remedies,
powers and privileges under the Loan Documents, regardless of whether any of the
Guaranteed Parties shall have proceeded against or exhausted any collateral,
right, remedy, power or privilege before proceeding to call upon or otherwise
enforce this Agreement;

(G) the entering into any other transaction or business dealings with any
Obligor, or any other Person; or

(H) any combination of the foregoing.

(ii) Waiver of Defenses. The liability of the Subsidiary Guarantors and the
rights, remedies, powers and privileges of the Guaranteed Parties hereunder
shall not be affected, limited, reduced, discharged or terminated, and each
Subsidiary Guarantor hereby expressly waives to the fullest extent permitted by
law any defense now or in the future arising, by reason of:

(A) the illegality, invalidity or unenforceability of any of the Obligations,
any Loan Document or any other agreement or instrument whatsoever relating to
any of the Obligations;

 

Credit Agreement



--------------------------------------------------------------------------------

- 81 -

 

(B) any disability or other defense with respect to any of the Obligations,
including the effect of any statute of limitations, that may bar the enforcement
thereof or the obligations of such Subsidiary Guarantor relating thereto;

(C) the illegality, invalidity or unenforceability of any other guaranty of or
insurance for any of the Obligations or any lack of perfection or continuing
perfection or failure of the priority of any Lien on any collateral for any of
the Obligations;

(D) the cessation, for any cause whatsoever, of the liability of any Obligor
with respect to any of the Obligations (other than, subject to paragraph (c) of
this Section 9.15, by reason of the payment thereof);

(E) any failure of any of the Guaranteed Parties to marshal assets, to exhaust
any collateral for any of the Obligations, to pursue or exhaust any right,
remedy, power or privilege it may have against any Obligor or any other Person,
or to take any action whatsoever to mitigate or reduce the liability of any
Subsidiary Guarantor under this Agreement, the Guaranteed Parties being under no
obligation to take any such action notwithstanding the fact that any of the
Obligations may be due and payable and that any Obligor may be in default of its
obligations under any Loan Document;

(F) any counterclaim, set-off or other claim which any Obligor has or claims
with respect to any of the Obligations;

(G) any failure of any of the Guaranteed Parties to file or enforce a claim in
any bankruptcy, insolvency, reorganization or other proceeding with respect to
any Person;

(H) any bankruptcy, insolvency, reorganization, winding-up or adjustment of
debts, or appointment of a custodian, liquidator or the like of it, or similar
proceedings commenced by or against any Obligor or any other Person, including
any discharge of, or bar, stay or injunction against collecting, any of the
Obligations (or any interest on any of the Obligations) in or as a result of any
such proceeding;

(I) any action taken by any of the Guaranteed Parties that is authorized by this
paragraph (b) or otherwise in this Agreement or by any other provision of any
Loan Document, or any omission to take any such action;

(J) any law, regulation, decree or order of any jurisdiction, or any other
event, affecting any of the Obligations or any Guaranteed Party’s rights with
respect thereto; or

(K) any other circumstance whatsoever that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor.

(iii) Waiver of Set-off and Counterclaim, Etc. Each Subsidiary Guarantor
expressly waives, to the fullest extent permitted by law, for the benefit of
each of the Guaranteed Parties, any right of set-off and counterclaim with
respect to payment of its obligations hereunder, and all diligence, presentment,
demand for payment or performance, notice of nonpayment or nonperformance,
protest, notice of protest, notice of dishonor and all other notices or demands
whatsoever, and any requirement that any of the Guaranteed Parties exhaust any
right, remedy, power or privilege or proceed against any

 

Credit Agreement



--------------------------------------------------------------------------------

- 82 -

 

Obligor under this Agreement or any other Loan Document or other agreement or
instrument referred to herein or therein, or against any other Person, and all
notices of acceptance of this Agreement or of the existence, creation, incurring
or assumption of new or additional Obligations. Each Subsidiary Guarantor
further expressly waives the benefit of any and all statutes of limitation, to
the fullest extent permitted by applicable law.

(iv) Other Waivers. Each Subsidiary Guarantor expressly waives, to the fullest
extent permitted by law, for the benefit of each of the Guaranteed Parties, any
right to which it may be entitled:

(A) that the assets of any Obligor first be used, depleted and/or applied in
satisfaction of the Obligations prior to any amounts being claimed from or paid
by such Subsidiary Guarantor;

(B) to require that any Obligor be sued and all claims against such Obligor be
completed prior to an action or proceeding being initiated against such
Subsidiary Guarantor; and

(C) to have its obligations hereunder be divided among the Subsidiary
Guarantors, such that each Subsidiary Guarantor’s obligation would be less than
the full amount claimed.

(c) Reinstatement. The obligations of each Subsidiary Guarantor under this
Section 9.15 shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Obligors or any other Person in
respect of the Obligations is rescinded or must otherwise be restored by any
holder of any of the Obligations, whether as a result of any bankruptcy,
insolvency or reorganization proceeding or otherwise, and the Subsidiary
Guarantors jointly and severally agree that they will indemnify the Guaranteed
Parties on demand for all out-of-pocket costs and expenses (including
out-of-pocket fees of counsel) incurred by them in connection with such
rescission or restoration, including any such out-of-pocket costs and expenses
incurred in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or the like under any bankruptcy, insolvency,
reorganization or similar law.

(d) Subrogation. Each Subsidiary Guarantor agrees that, until the final payment
in full of all Obligations and the expiration or termination of the Commitments
and all Letters of Credit under this Agreement, such Subsidiary Guarantor shall
not exercise any right or remedy arising by reason of any performance by such
Subsidiary Guarantor of its obligations hereunder, whether by subrogation,
reimbursement, contribution or otherwise, against any Obligor or any other
Person or any collateral for any of the Obligations.

(e) Remedies. Each Subsidiary Guarantor agrees that, as between such Subsidiary
Guarantor and the Guaranteed Parties, the obligations of any Obligor under this
Agreement and the other Loan Documents may be declared to be forthwith due and
payable as provided therein (and shall become automatically due and payable in
the circumstances provided therein) for purposes of paragraph (a) of this
Section 9.15, notwithstanding any bar, stay, injunction or other prohibition
preventing such declaration (or such obligations from becoming automatically due
and payable) as against such Obligor, and that, in the event of such declaration
(or such obligations becoming automatically due and payable), such obligations
shall forthwith become due and payable by such Subsidiary Guarantor for purposes
of said paragraph (a) of this Section 9.15.

 

Credit Agreement



--------------------------------------------------------------------------------

- 83 -

 

(f) Rights of Contribution. The Subsidiary Guarantors hereby agree, as between
themselves, that if any Subsidiary Guarantor shall become an Excess Funding
Subsidiary Guarantor (as defined below) by reason of the payment by such
Subsidiary Guarantor of any of the Obligations, each other Subsidiary Guarantor
shall, on written demand of such Excess Funding Subsidiary Guarantor (but
subject to the immediately following sentence), pay to such Excess Funding
Subsidiary Guarantor an amount equal to such Subsidiary Guarantor’s Pro Rata
Subsidiary Guarantor Share (as defined below and determined, for this purpose,
without reference to the properties, debts and liabilities of such Excess
Funding Subsidiary Guarantor) of the Excess Subsidiary Guarantor Payment (as
defined below) in respect of such Obligations. The payment obligation of a
Subsidiary Guarantor to any Excess Funding Subsidiary Guarantor under this
paragraph (f) shall be subordinate and subject in right of payment to the prior
payment in full of the Obligations and such Excess Funding Subsidiary Guarantor
shall not exercise any right or remedy with respect to such excess until payment
in full of all of the Obligations.

For purposes of this paragraph (f), (i) “Excess Funding Subsidiary Guarantor”
means a Subsidiary Guarantor that has paid an amount in excess of its Pro Rata
Subsidiary Guarantor Share of the Obligations, (ii) “Excess Subsidiary Guarantor
Payment” means the amount paid by an Excess Funding Subsidiary Guarantor in
excess of its Pro Rata Subsidiary Guarantor Share of the Obligations and
(iii) “Pro Rata Subsidiary Guarantor Share” means, for any Subsidiary Guarantor,
the ratio (expressed as a percentage) of (x) the amount by which the aggregate
fair saleable value of all properties of such Subsidiary Guarantor (excluding
any shares of stock of any other Subsidiary Guarantor) exceeds the amount of all
the debts and liabilities of such Subsidiary Guarantor (including contingent,
subordinated, unmatured and unliquidated liabilities, but excluding the
obligations of such Subsidiary Guarantor hereunder and any obligations of any
other Subsidiary Guarantor that have been Guaranteed by such Subsidiary
Guarantor) to (y) the amount by which the aggregate fair saleable value of all
properties of all of the Subsidiary Guarantors exceeds the amount of all the
debts and liabilities of all of the Subsidiary Guarantors (including contingent,
subordinated, unmatured and unliquidated liabilities, but excluding the
obligations of the Subsidiary Guarantors under the Loan Documents), determined
(A) with respect to any Subsidiary Guarantor that is a party hereto on the date
hereof, as of the date hereof, and (B) with respect to any other Subsidiary
Guarantor, as of the date such Subsidiary Guarantor becomes a Subsidiary
Guarantor hereunder.

(g) General Limitation on Guarantee Obligations. In any action or proceeding
involving any state corporate law, or any state or Federal bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Subsidiary Guarantor under paragraph (a) of
this Section 9.15 would otherwise, taking into account the provisions of
paragraph (f) of this Section 9.15, be held or determined to be void, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under paragraph (a) of this Section 9.15, then,
notwithstanding any other provision hereof to the contrary, the amount of such
liability shall, without any further action by such Subsidiary Guarantor, any
Guaranteed Party or any other Person, be automatically limited and reduced to
the highest amount that is valid and enforceable and not subordinated to the
claims of other creditors as determined in such action or proceeding.

 

Credit Agreement



--------------------------------------------------------------------------------

- 84 -

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

SPRINT NEXTEL CORPORATION By:  

 

Name:   Title:   SPRINT CAPITAL CORPORATION By:  

 

Name:   Title:   NEXTEL COMMUNICATIONS, INC. By:  

 

Name:   Title:  

 

Credit Agreement



--------------------------------------------------------------------------------

- 85 -

 

LENDERS

 

JPMORGAN CHASE BANK, N.A.;

    as Administrative Agent and Lender

     CITIBANK, N.A. By   

 

     By   

 

Name:         Name:    Title:         Title:    BANK OF AMERICA, N.A.      THE
BANK OF NEW YORK By   

 

     By   

 

Name:         Name:    Title:         Title:    THE BANK OF NOVA SCOTIA     

THE BANK OF TOKYO-MITSUBISHI, LTD.

NEW YORK BRANCH

By   

 

     By   

 

Name:         Name:    Title:         Title:    BARCLAYS BANK PLC      BEAR
STEARNS CORPORATE LENDING INC. By   

 

     By   

 

Name:         Name:    Title:         Title:    DEUTSCHE BANK AG NEW YORK BRANCH
     FIFTH THIRD BANK By   

 

     By   

 

Name:         Name:    Title:         Title:    By   

 

        Name:            Title:           

 

Credit Agreement



--------------------------------------------------------------------------------

- 86 -

 

KEYBANK NATIONAL ASSOCIATION      LEHMAN BROTHERS BANK, FSB By  

 

     By   

 

Name:        Name:    Title:        Title:    MIZUHO CORPORATE BANK, LTD.     
THE NORTHERN TRUST COMPANY By  

 

     By   

 

Name:        Name:    Title:        Title:    THE ROYAL BANK OF SCOTLAND PLC  
   SOCIÉTÉ GÉNÉRALE By  

 

     By   

 

Name:        Name:    Title:        Title:    SUMITOMO MITSUI BANKING
CORPORATION      UMB BANK, N.A. By  

 

     By   

 

Name:        Name:    Title:        Title:    U.S. BANK NATIONAL ASSOCIATION  
   WACHOVIA BANK, NATIONAL ASSOCIATION By  

 

     By   

 

Name:        Name:    Title:        Title:    WELLS FARGO BANK, N.A.     
GOLDMAN SACHS CREDIT PARTNERS, L.P. By  

 

     By   

 

Name:        Name:    Title:        Title:   

 

Credit Agreement